

117 S1927 IS: CAPTA Reauthorization Act of 2021
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1927IN THE SENATE OF THE UNITED STATESMay 27, 2021Mrs. Murray (for herself and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Child Abuse Prevention and Treatment Act.1.Short title; table of contents(a)Short titleThis Act may be cited as the CAPTA Reauthorization Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Amended CAPTA table of contents.Sec. 3. Definitions.TITLE I—General programSec. 101. Interagency work group on child abuse and neglect.Sec. 102. National clearinghouse for information relating to child abuse.Sec. 103. Research and assistance activities.Sec. 104. Grants to States, Indian Tribes or Tribal organizations, and public or private agencies and organizations.Sec. 105. National child abuse hotline.Sec. 106. Grants to States for child abuse or neglect prevention and treatment programs.Sec. 107. Grants for investigation and prosecution of child abuse and neglect.Sec. 108. Miscellaneous requirements relating to assistance.Sec. 109. Reports.Sec. 110. Monitoring and oversight.Sec. 111. Authorization of appropriations.TITLE II—Community-based grants for the prevention of child abuse and neglectSec. 201. Amendments to title II of the Child Abuse Prevention and Treatment Act.TITLE III—Public health approaches to identify and prevent child fatalities and near fatalities due to child abuse and neglectSec. 301. Identifying and preventing child fatalities and near fatalities due to child abuse and neglect.TITLE IV—Public health response to infants affected by substance use disorderSec. 401. Amending the CAPTA to provide for a public health response to infants affected by substance use disorder.TITLE V—Adoption OpportunitiesSec. 501. Purpose.Sec. 502. Definitions.Sec. 503. Information and services.Sec. 504. Studies and reports.Sec. 505. Unregulated custody transfers.Sec. 506. Authorization of appropriations.2.Amended CAPTA table of contentsThe Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.) is amended—(1)by striking section 2; and(2)by amending the table of contents under section 1(b) to read as follows: Table of contentsSec. 1. Short title.Sec. 2. Definitions. TITLE I—General program Sec. 101. Office on Child Abuse and Neglect.Sec. 102. Interagency work group on child abuse and neglect. Sec. 103. National clearinghouse for information relating to child abuse. Sec. 104. Research and assistance activities. Sec. 105. Grants to States, Indian Tribes or Tribal organizations, and public or private agencies and organizations.Sec. 106. Grants to States for child abuse or neglect prevention and treatment programs. Sec. 107. Grants to States for programs relating to the investigation and prosecution of child abuse and neglect cases.Sec. 108. National child abuse hotline. Sec. 109. Miscellaneous requirements relating to assistance. Sec. 110. Coordination of child abuse and neglect programs.Sec. 111. Reports. Sec. 112. Monitoring and oversight.Sec. 113. Rule of construction. Sec. 114. Authorization of appropriations. TITLE II—Community-based grants for the primary prevention of child abuse and neglect Sec. 201. Purposes. Sec. 202. Authorization of grants. Sec. 203. Lead entity. Sec. 204. Application. Sec. 205. Uses of funds. Sec. 206. Performance measures. Sec. 207. National network for community-based family resource programs. Sec. 208. Rule of construction. Sec. 209. Authorization of appropriations. TITLE III—Public health approaches to identify and prevent child fatalities and near fatalities due to child abuse and neglect Sec. 301. Purpose. Sec. 302. Federal Work Group on Public Health Surveillance of Child Fatalities and near fatalities Due to Child Abuse and Neglect. Sec. 303. Grants for State child death review of child abuse and neglect fatalities and near fatalities. Sec. 304. Authorization of appropriations. TITLE IV—Public health response to infants affected by substance use disorder Sec. 401. Purpose. Sec. 402. Requirements. Sec. 403. National technical assistance and reporting. Sec. 404. Grant program authorized. Sec. 405. Authorization of appropriations..3.DefinitionsThe Child Abuse Prevention and Treatment Act is amended by striking section 3 (42 U.S.C. 5101 note) and inserting the following: 2.Definitions(a)In generalIn this Act:(1)Alaska NativeThe term Alaska Native has the meaning given the term Native in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602).(2)ChildSubject to subsection (b)(2), the term child means a person who has not attained the lesser of—(A)the age of 18; or(B)except in the case of sexual abuse, the age specified by the child protection law of the State in which the child resides.(3)Child abuse and neglectThe term child abuse and neglect means, at a minimum, any recent act or failure to act on the part of a parent or caretaker, which results in death, serious physical or emotional harm, sexual abuse or exploitation (including sexual abuse as determined under paragraph (17)), or an act or failure to act which presents an imminent risk of serious harm.(4)Child with a disabilityThe term child with a disability means a child with a disability as defined in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401), or an infant or toddler with a disability as defined in section 632 of such Act (20 U.S.C. 1432).(5)Children and youth overrepresented in the child welfare systemThe term children and youth overrepresented in the child welfare system includes children and youth who belong to populations who are the focus of research efforts authorized under section 404N of the Public Health Service Act (42 U.S.C. 283p) and defined in NIH Notice NOT–OD–19–139 released on August 28, 2019.(6)Community-based family strengthening servicesThe term community-based family strengthening services includes services that—(A)are provided by organizations carrying out programs such as family resource programs, family support programs, voluntary home visiting programs, respite care services programs, parenting education, mutual support programs for parents and children, parent partner programs, family advocate programs, and other community programs or networks of such programs; and (B)are designed to prevent or respond to child abuse and neglect and support families in building protective factors linked to the prevention of child abuse and neglect.(7)Community referral servicesThe term community referral services means services provided under contract or through an interagency agreement to assist families in obtaining needed information, mutual support, and community resources, including respite care services, health and mental health services, employability development and job training, and other social services, including early developmental screening of children, through help lines or other methods.(8)GovernorThe term Governor means the chief executive officer of a State.(9)Homeless children and youthThe term homeless children and youth means an individual who is described in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a).(10)Indian; Indian Tribe; Tribal organizationThe terms Indian, Indian Tribe, and Tribal organization have the meanings given the terms Indian, Indian tribe, and tribal organization, respectively, in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(11)Native HawaiianThe term Native Hawaiian has the meaning given the term in section 6207 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7517). (12)Near fatalityThe term near fatality means an act that, as certified by a physician, places a child in serious or critical condition. (13)Protective factors linked to the prevention of child abuse and neglectThe term protective factors linked to the prevention of child abuse and neglect means evidence-based or evidence-informed factors that have been demonstrated to ensure families are more likely to be healthy and strong and less likely to experience child abuse and neglect. (14)Respite care servicesThe term respite care services means services, including the services of crisis nurseries, that are—(A)provided in the temporary absence of the regular caregiver (meaning a parent, other relative, foster parent, adoptive parent, or guardian); (B)provided to children who—(i)are in danger of child abuse or neglect;(ii)have experienced child abuse or neglect; or(iii)have disabilities or chronic or terminal illnesses;(C)provided within or outside the home of the child; (D)short-term care (ranging from a few hours to a few weeks of time, per year); and (E)intended to enable the family to stay together and to keep the child living in the home and community of the child. (15)SecretaryThe term Secretary means the Secretary of Health and Human Services.(16)Serious bodily injuryThe term serious bodily injury means bodily injury which involves substantial risk of death, extreme physical pain, protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty.(17)Sexual abuseThe term sexual abuse includes—(A)the employment, use, persuasion, inducement, enticement, or coercion of any child to engage in, or assist any other person to engage in, any sexually explicit conduct or simulation of such conduct for the purpose of producing a visual depiction of such conduct; and(B)the rape, and in cases of caretaker or inter-familial relationships, statutory rape, molestation, prostitution, or other form of sexual exploitation of children, or incest with children.(18)StateExcept as provided in section 106(g), the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.(19)Withholding medically indicated treatmentThe term withholding of medically indicated treatment means the failure to respond to the infant’s life-threatening conditions by providing treatment (including appropriate nutrition, hydration, and medication) which, in the treating physician’s or physicians’ reasonable medical judgment, will be most likely to be effective in ameliorating or correcting all such conditions, except that the term does not include the failure to provide treatment (other than appropriate nutrition, hydration, or medication) to an infant when, in the treating physician’s or physicians’ reasonable medical judgment—(A)the infant is chronically and irreversibly comatose;(B)the provision of such treatment would—(i)merely prolong dying;(ii)not be effective in ameliorating or correcting all of the infant’s life-threatening conditions; or(iii)otherwise be futile in terms of the survival of the infant; or(C)the provision of such treatment would be virtually futile in terms of the survival of the infant and the treatment itself under such circumstances would be inhumane.(b)Special rule(1)In generalFor purposes of paragraphs (3) and (17) of subsection (a), a child shall be considered a victim of child abuse and neglect or sexual abuse if the child is identified, by an employee of the State or local agency involved, as being a victim of sex trafficking (as defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)) or a victim of severe forms of trafficking in persons (as defined in such section 103).(2)State optionNotwithstanding the definition of child under subsection (a)(2), for purposes of application of paragraph (1), a State may elect to define the term child as a person who has not attained the age of 24..IGeneral program101.Interagency work group on child abuse and neglectSection 102 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5102) is amended to read as follows:102.Interagency work group on child abuse and neglect(a)EstablishmentThe Secretary may establish and operate an Interagency Work Group on Child Abuse and Neglect (referred to in this section as the Work Group).(b)CompositionThe Work Group shall be comprised of representatives from Federal agencies with responsibility for child abuse and neglect related programs and activities.(c)DutiesThe Work Group shall—(1)coordinate Federal efforts and activities with respect to child abuse and neglect prevention and treatment, including data collection and reporting;(2)serve as a forum that convenes relevant Federal agencies to communicate and exchange ideas concerning child abuse and neglect related programs and activities; and(3)work to maximize Federal resources to address child abuse and neglect in areas of critical needs for the field, such as—(A)improving research;(B)focusing on prevention of child abuse and neglect;(C)addressing racial bias and disparities in the child protective services system;(D)enhancing child welfare professionals’ understanding of trauma-informed practices that prevent and mitigate the effects of trauma and adverse childhood experiences;(E)identifying actions the child protective services system can take to develop alternative pathways to connect families experiencing difficulty meeting basic needs or other risk factors associated with child abuse and neglect to community-based family strengthening services to prevent child abuse and neglect in order to safely reduce the number of families unnecessarily involved in such system; and(F)addressing the links between child abuse and neglect and domestic violence..102.National clearinghouse for information relating to child abuseSection 103 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5104) is amended to read as follows: 103.National clearinghouse for information relating to child abuse(a)EstablishmentThe Secretary shall establish, directly or through one or more competitive contracts of not less than 3 years duration, a national clearinghouse for information relating to child abuse and neglect. (b)ConsultationIn establishing the clearinghouse under subsection (a), the Secretary shall consult with the head of each Federal agency involved with child abuse and neglect regarding—(1)the development of the components for information collection;(2)the management of such clearinghouse; and(3)mechanisms for the sharing of information with other Federal agencies and clearinghouses.(c)FunctionsThe Secretary, through the clearinghouse established under subsection (a), shall maintain and disseminate information on—(1)evidence-based and evidence-informed programs, including private and community-based programs, that have—(A)demonstrated success with respect to the prevention, assessment, identification, and treatment of child abuse or neglect; and (B)potential for broad-scale implementation and replication;(2)the medical diagnosis and treatment of child abuse and neglect and the use of trauma-informed practices that prevent and mitigate the effects of trauma and adverse childhood experiences;(3)best practices relating to—(A)differential response;(B)the use of alternative pathways to connect families experiencing difficulty meeting basic needs or other risk factors associated with child abuse and neglect to community-based family strengthening services to prevent child abuse and neglect, including through the operation of local or State helplines (which may include expanding hotlines and referral systems operated by State and local child protective services agencies for such purposes); (C)making improvements to the child protective services systems, including efforts to prevent child abuse and neglect, prioritize serving children who are at risk of serious harm, and implement protocols to identify, examine, and eliminate child fatalities and near fatalities due to child abuse and neglect;(D)making appropriate referrals related to the physical, developmental, and mental health needs of children who are victims of child abuse or neglect to address the needs of such children and effectively treat the effects of such abuse or neglect;(E)supporting children and youth being cared for by kinship caregivers, including such children whose living arrangements with kinship caregivers occurred without the involvement of a child protective services agency; and(F)workforce development and retention of child protective services personnel;(4)professional development and training resources available at the State and local level—(A)for individuals who are engaged, or who intend to engage, in the prevention, identification, and treatment of child abuse and neglect, including mandated reporters; and(B)for appropriate State and local officials to assist in training law enforcement, legal, judicial, medical, physical, behavioral and mental health, education, child welfare, substance use disorder treatment services, and domestic violence services personnel on—(i)the role of the child protective services system to identify children at risk of serious harm; and(ii)how to direct families in need to alternative pathways for community-based family strengthening services in order to safely reduce the number of families unnecessarily involved with child protective services;(5)in conjunction with the National Resource Centers authorized under section 310(b) of the Family Violence Prevention and Services Act (42 U.S.C. 10410(b)), effective programs and best practices for developing and carrying out collaboration between entities providing child protective services and entities providing domestic violence services;(6)maintain and disseminate information about the requirements of section 402(c) and best practices relating to the development, implementation, and monitoring of family care plans as described in section 402(c) for infants identified as being affected by substance or alcohol use disorder, including best practices on topics such as—(A)collaboration and coordination across substance abuse agencies, child welfare agencies, maternal and child health agencies, family courts, and other community partners; and (B)identification and delivery of services for affected infants and their families, including for infants affected by substance use disorder, including alcohol use disorder, but whose families do not meet criteria for immediate safety concerns of child abuse and neglect; (7)maintain and disseminate information relating to the incidence of cases of child abuse and neglect in the United States, including information based on data submitted by State child protective services agencies under section 106(d); and(8)compile, analyze, and publish a summary of the research conducted under section 104(a).(d)Data collection and analysis(1)In generalThe Secretary shall develop and maintain a Federal data collection and analysis system, in consultation with appropriate State and local agencies and experts in the field, to collect, compile, and make available State child abuse and neglect reporting information which, to the extent practical, shall be universal and case specific and integrated with other case-based Federal, State, Tribal, regional, and local child welfare data systems (including the automated foster care and adoption reporting system required under section 479 of the Social Security Act (42 U.S.C. 679)) which shall include—(A)standardized data on false, unfounded, unsubstantiated, and substantiated reports;(B)comparable information on child fatalities and near fatalities due to child abuse and neglect, including—(i)the number of child fatalities and near fatalities due to child abuse and neglect; and(ii)case-specific data about the circumstances under which a child fatality or near fatality occurred due to abuse and neglect, including the data elements described in section 106(d)(3)(E);(C)information about the incidence and characteristics of child abuse and neglect in circumstances in which domestic violence is present; and(D)information about the incidence and characteristics of child abuse and neglect in cases related to substance use disorder.(2)Confidentiality requirementIn carrying out paragraph (1)(D), the Secretary shall ensure that methods are established and implemented to preserve the confidentiality of records relating to case specific data..103.Research and assistance activitiesSection 104 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5105) is amended—(1)by amending subsections (a) through (c) to read as follows:(a)Research(1)In generalThe Secretary shall ensure that the Administration for Children and Families, in coordination with the Centers for Disease Control and Prevention, the Health Resources and Services Administration, and other relevant Federal agencies, and in consultation with recognized experts in the field, carries out a continuing interdisciplinary program of research, including longitudinal research, that is designed to—(A)provide information needed to improve primary prevention of child abuse and neglect;(B)better protect children from child abuse or neglect;(C)evaluate the efficacy of programs or practices to improve outcomes;(D)improve the well-being of victims of child abuse or neglect; and(E)be responsive to the research needs of the child welfare field. (2)TopicsThe research program described in paragraph (1) may focus on—(A)evidence-based or evidence-informed programs regarding—(i)prevention of child abuse and neglect in families that have not had contact with the child protective services system, including through supporting the development of protective factors linked to the prevention of child abuse and neglect; and(ii)trauma-informed treatment of children and families who experience child abuse and neglect, including efforts to prevent the re-traumatization of such children and families;(B)effective practices to reduce racial bias and disparities in the child protective services system;(C)effective practices and programs in the use of differential response to identify children at risk of serious harm and to safely reduce the number of families unnecessarily investigated by the child protective services system;(D)effective practices and programs designed to improve service delivery and outcomes for child protective services agencies engaged with children and families with complex needs, such as families who have experienced domestic violence, substance use disorders, and adverse childhood experiences;(E)best practices for recruiting and retaining a child protective services workforce and providing professional development;(F)effective collaborations, between the child protective system and domestic violence service providers, that provide for the safety of children exposed to domestic violence and their non-abusing parents and that improve the investigations, interventions, delivery of services, and treatments provided for such children and families;(G)child abuse and neglect issues facing Indians, Alaska Natives, and Native Hawaiians, including providing recommendations for improving the collection of child abuse and neglect data from Indian Tribes and Native Hawaiian communities; and(H)child abuse and neglect issues related to children and youth overrepresented in the child welfare system, including efforts to improve the child welfare system’s practices related to the prevention, identification, and treatment of child abuse and neglect to address such overrepresentation.(3)National incidence of child abuse and neglect(A)In generalThe Secretary shall conduct research on the national incidence of child abuse and neglect and investigate the trends in such incidence, including the information on the national incidence on child abuse and neglect specified in subparagraph (B).(B)ContentThe research described in subparagraph (A) shall examine the national incidence of child abuse and neglect, including—(i)the extent to which incidents of child abuse and neglect are increasing or decreasing in number and severity;(ii)the incidence of substantiated and unsubstantiated reported child abuse and neglect cases;(iii)the number of substantiated cases that result in a judicial finding of child abuse or neglect or related criminal court convictions;(iv)the extent to which the number of unsubstantiated, unfounded, or falsely reported cases of child abuse or neglect have contributed to the inability of a State to respond effectively to serious cases of child abuse or neglect;(v)the extent to which the lack of adequate resources or the lack of adequate training of individuals required by law to report suspected cases of child abuse and neglect have contributed to the inability of a State to respond effectively to serious cases of child abuse and neglect;(vi)the number of unsubstantiated, false, or unfounded reports that have resulted in a child being placed in substitute care, and the duration of such placement;(vii)the extent to which unsubstantiated reports return as more serious cases of child abuse or neglect;(viii)the incidence and prevalence of physical, sexual, and emotional abuse and physical and emotional neglect in substitute care;(ix)the incidence and prevalence of child maltreatment by a wide array of demographic characteristics such as age, sex, race, family structure, household relationship (including the living arrangement of the resident parent and family size), school enrollment and education attainment, disability, grandparents as caregivers, labor force status, work status in previous year, and income in previous year;(x)the extent to which reports of suspected or known instances of child abuse or neglect involving a potential combination of jurisdictions, such as intrastate, interstate, Federal-State, and State-Tribal, are screened out solely on the basis of the cross-jurisdictional complications; and(xi)the incidence and outcomes of child abuse and neglect allegations reported within the context of divorce, custody, or other family court proceedings, and the interaction between family courts and the child protective services system.(4)ReportNot later than 3 years after the date of the enactment of the CAPTA Reauthorization Act of 2021 and every 2 years thereafter, the Secretary shall prepare and make available on a website that is accessible to the public and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report that— (A)identifies the research priorities under paragraph (5) and the process for determining such priorities;(B)contains a summary of the research supported pursuant to paragraphs (1) and (2), and a summary of relevant research on child abuse and neglect conducted by other agencies within the Department of Health and Human Services;(C)contains the findings of the research regarding the national incidence on child abuse and neglect conducted under paragraph (3); and(D)describes how the Secretary will continue to improve the accuracy of information on the national incidence on child abuse and neglect specified in paragraph (3).(5)Priorities(A)In generalThe Secretary shall establish research priorities, which may include long-term studies, for making grants or contracts for purposes of carrying out paragraph (1).(B)Public commentThe Secretary shall provide a biennial opportunity for public comment concerning the priorities proposed under subparagraph (A) and shall maintain an official record of such public comment.(b)Provision of technical assistance(1)In generalThe Secretary shall provide technical assistance to State and local public and private agencies and community-based organizations, including organizations that support children or youth overrepresented in the child welfare system, disability organizations, and persons who work with children with disabilities, and providers of mental health, substance use disorder treatment, and domestic violence prevention services, to assist such agencies and organizations in planning, improving, developing, carrying out, and evaluating programs and activities, including replicating successful program models, relating to the prevention, assessment, identification, and treatment of child abuse and neglect.(2)ContentThe technical assistance under paragraph (1) shall be designed to—(A)reduce racial bias and disparities in the child protective services system;(B)provide professional development for child protective services workers in trauma-informed practices and supports that prevent and mitigate the effects of trauma and adverse childhood experiences for infants, children, youth, and adults;(C)promote best practices for addressing child abuse and neglect in families with complex needs, such as families who have experienced domestic violence, substance use disorders, and adverse childhood experiences;(D)leverage community-based resources to prevent child abuse and neglect to develop a continuum of preventive services, including resources regarding health (including mental health and substance use disorder), housing, food assistance, parent support, financial assistance, early childhood care and education, education services, and other services to assist families;(E)promote best practices for maximizing coordination and communication between State and local child welfare agencies and relevant health care entities, consistent with all applicable Federal and State privacy laws; and(F)provide other technical assistance, as determined by the Secretary in consultation with such State and local public and private agencies and community-based organizations as the Secretary determines appropriate.(3)EvaluationThe technical assistance under paragraph (1) may include an evaluation or identification of—(A)various methods and procedures for the investigation, assessment, and prosecution of child physical and sexual abuse cases;(B)ways to prevent and mitigate the effects of trauma to the child victim;(C)effective programs carried out by the States under this title and title II; and(D)effective approaches to link child protective service agencies with health care, mental health care, and developmental services to improve forensic diagnosis and health evaluations, and barriers and shortages to such linkages.(4)DisseminationThe Secretary may provide for, and disseminate information relating to, various training resources available at the State and local level to—(A)individuals who are engaged, or who intend to engage, in the prevention, identification, and treatment of child abuse and neglect; and(B)appropriate State and local officials to assist in training law enforcement, legal, judicial, medical, mental health, education, child welfare, substance use disorder, and domestic violence services personnel in appropriate methods of interacting during investigative, administrative, and judicial proceedings with children who have been subjected to, or children whom such personnel suspect have been subjected to, child abuse or neglect.(c)Authority To make grants or enter into contracts(1)In generalThe functions of the Secretary under this section may be carried out directly or through grant or contract.(2)DurationGrants under this section shall be made for periods of not more than 5 years.; and(2)by striking subsection (e).104.Grants to States, Indian Tribes or Tribal organizations, and public or private agencies and organizationsSection 105 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106) is amended to read as follows: 105.Grants to States, Indian Tribes or Tribal organizations, and public or private agencies and organizations(a)Authority To award grants or enter into contractsThe Secretary may award grants and enter into contracts to carry out programs and projects in accordance with this section, for any of the following purposes:(1)Capacity building, in order to create coordinated, inclusive, and collaborative systems that have statewide, local, or community-based impact in preventing, reducing, and treating child abuse and neglect.(2)Innovation, through time-limited, field-initiated demonstration projects that further the understanding of the field to prevent, treat, and reduce child abuse and neglect.(b)Capacity building grant program(1)In generalThe Secretary may award grants or contracts to an eligible entity.(2)Eligible entityIn this subsection, the term eligible entity means—(A)a State or local agency, Indian Tribe or Tribal organization, or a nonprofit entity; or(B)a consortium of entities described in subparagraph (A). (3)ApplicationsTo receive a grant or contract under this subsection, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(4)Uses of fundsAn eligible entity receiving a grant or contract under this subsection shall use the funds made available through the grant or contract to better align and coordinate community-based, local, or State activities to strengthen families and prevent, reduce, or treat child abuse and neglect, by—(A)training professionals in prevention, identification, and treatment of child abuse and neglect, which may include—(i)training of professional and paraprofessional personnel, who are engaged in, or intend to work in, the field of prevention, identification, and treatment of child abuse and neglect, including training in the links between child abuse and neglect and domestic violence and approaches to working with families with substance use disorder;(ii)training on evidence-based and evidence-informed programs to improve child abuse and neglect reporting, with a focus on adults who work with children in a professional or volunteer capacity, including on—(I)recognizing and responding to child sexual abuse; and(II)safely reducing the number of families unnecessarily investigated by the child protective services system;(iii)training of personnel in best practices to meet the unique needs and development of special populations of children, including children with disabilities, infants, and toddlers;(iv)improving the training of supervisory child welfare workers on best practices for recruiting, selecting, and retaining personnel;(v)supporting State child welfare and child protective services agencies to coordinate the provision of services with State and local health care agencies, substance use disorder prevention and treatment agencies, mental health agencies, other public and private welfare agencies, and agencies that provide early intervention services to promote child safety, permanence, and family stability, which may include training on improving coordination between agencies to meet health evaluation and treatment needs of children who have been victims of substantiated cases of child abuse or neglect;(vi)training of personnel in best practices relating to the provision of differential response; and(vii)training for child welfare professionals to reduce and prevent racial bias in the provision of child protective services and child welfare services related to child abuse and neglect;(B)enhancing systems coordination and triage procedures, including programs of collaborative partnerships between the State child protective services agency, community social service agencies and community-based family support programs, law enforcement agencies and legal systems, developmental disability agencies, substance use disorder treatment agencies, health care entities, domestic violence prevention entities, mental health service entities, schools, places of worship, and other community-based agencies, such as children’s advocacy centers, in accordance with all applicable Federal and State privacy laws, to—(i)improve responses to reports of child abuse and neglect;(ii)allow for the establishment or improvement of a coordinated triage system;(iii)connect families experiencing difficulty meeting basic needs or risk factors associated with child abuse and neglect to community-based systems and programs that assist families seeking support to minimize involvement in the child protective services system; or(iv)modernize data systems and networks to improve the effectiveness of technology used by the child protective services system, including to facilitate timely information and data sharing and referrals between systems that are designed to serve children and families; or(C)establishing or enhancing coordinated systems of support for children, parents, and families, including a continuum of preventive services that strengthens families and connects families to services and supports relevant to their diverse needs regardless of how families make contact with such systems.(c)Field-Initiated innovation grant program(1)In generalThe Secretary may award grants or contracts to eligible entities for field-initiated demonstration projects of up to 5 years that advance innovative approaches to prevent, reduce, or treat child abuse and neglect.(2)Eligible entityIn this subsection, the term eligible entity means—(A)a State or local agency, Indian Tribe or Tribal organization, or public or private agency, or organization; or(B)a consortium of entities described in subparagraph (A).(3)ApplicationsTo receive a grant or contract under this subsection, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including a rigorous methodological approach to the evaluation of the grant or contract.(4)Use of fundsAn eligible entity that receives a grant or contract under this subsection shall use the funds made available through the grant or contract to carry out or bring to scale promising, evidence-informed, or evidence-based activities to prevent, treat, or reduce child abuse and neglect that shall include one or more of the following:(A)Multidisciplinary systems of care to strengthen families and prevent, treat, or reduce child abuse and neglect, such as programs that focus on addressing traumatic stress in families due to child abuse and neglect, especially for families with complex needs or families in which children or parents exhibit high levels of adverse childhood experiences.(B)Primary prevention programs or strategies aimed at reducing the prevalence of child abuse and neglect among families.(C)The development and use of alternative pathways to connect families experiencing difficulty meeting basic needs or other risk factors associated with child abuse and neglect to community-based family strengthening services to prevent child abuse and neglect or other public and private resources, such as supporting the development and implementation of—(i)local or State helplines (which may include expanding hotlines and referral systems operated by State and local child protective services agencies for such purposes);(ii)a continuum of preventive services that strengthen families and promote child, parent, and family, well-being; and(iii)innovative collaboration and coordination between the child protective services system, public agencies, and community-based organizations (including community-based providers supported under title II).(D)Innovative training for mandated child abuse and neglect reporters, which may include training that is specific to the mandated individual’s profession or role when working with children.(E)Innovative programs, activities, and services that are aligned with the research priorities identified under section 104(a)(5).(F)Projects to improve implementation of best practices to educate and assist medical professionals in identifying, assessing, and responding to potential abuse in infants, including improving communication and alignment with child protective services as appropriate and identifying injuries indicative of potential abuse in infants, and to assess the outcomes of such best practices.(G)Projects to establish or implement comprehensive child sexual abuse awareness and prevention programs in an age-appropriate manner for parents, guardians, and professionals, including on recognizing and safely reporting such abuse.(d)EvaluationIn awarding grants and contracts for programs or projects under this section, the Secretary shall require all such programs and projects to be evaluated for their effectiveness. Funding for such evaluations shall be provided either as a stated percentage of a grant or contracts or as a separate grant or contract entered into by the Secretary for the purpose of evaluating a particular program or project or group of programs or projects. In the case of an evaluation performed by the recipient of a grant, the Secretary shall make available technical assistance for the evaluation, where needed, including the use of a rigorous application of scientific evaluation techniques..105.National child abuse hotlineTitle I of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.) is amended—(1)by repealing section 114;(2)redesignating section 112 as section 114 and moving such section to the end of title I;(3)by redesignating sections 108 through 111 as sections 109 through 112, respectively; and(4)by inserting after section 107 the following:108.National child abuse hotlineThe Secretary may award a grant under this section to a nonprofit entity to provide for the ongoing operation of a 24-hour, national, toll-free hotline to provide information and assistance to children who are victims of child abuse or neglect, parents, caregivers, mandated reporters, and other concerned community members, including through alternative modalities for communications (such as texting or chat services) with such victims and other information seekers..106.Grants to States for child abuse or neglect prevention and treatment programsSection 106 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a) is amended to read as follows:106.Grants to States for child abuse or neglect prevention and treatment programs(a)Development and operation grantsThe Secretary shall make grants to the States, from allotments made under subsection (g) for each State that applies for a grant under this section, for purposes of assisting the States in improving the child protective services system of each such State with respect to one or more of the following activities:(1)Improving the intake, assessment, screening, and investigation of reports of child abuse or neglect, including— (A)the use of differential response, and establishing and maintaining a rapid response system for high-risk cases, with special attention to cases involving repeat referrals of the same child, infants, and toddlers; and(B)protocols and training that reduce and prevent racial bias in the child protective services system.(2)Supporting trauma-informed response, investigation, and treatment of child abuse and neglect by— (A)creating and improving the use of multidisciplinary teams, including children’s advocacy centers; (B)enhancing investigations through interagency, intra-agency, interstate, and intrastate protocols; and(C)improving legal preparation and representation, including— (i)procedures for appealing and responding to appeals of substantiated reports of child abuse or neglect; and(ii)provisions to ensure that all children and parents shall have legal representation by a trained attorney in all cases involving an allegation of child abuse or neglect that results in a judicial proceeding, for the entire duration of the court’s jurisdiction in the case.(3)Establishing alternative pathways to connect families in need to voluntary, community-based family strengthening services in order to enable the child protective services system to focus on children at most serious risk of harm and safely reduce the number of families unnecessarily investigated for child abuse and neglect, through the development, implementation, and expansion of— (A)local or State helplines (which may include expanding hotlines and referral systems operated by State and local child protective services agencies for such purposes); and(B)coordination with other local and State public entities to support a continuum of preventive services that strengthen families and promote child, parent, and family well-being.(4)Improving case management approaches, including ongoing case monitoring, and delivery of services and treatment provided to children and their families to ensure safety and respond to family needs, including—(A)multidisciplinary approaches to assessing family needs and connecting families with services, including prevention services under section 471 of the Social Security Act (42 U.S.C. 671); (B)organizing treatment teams of community service providers that prevent and treat child abuse and neglect, and improve child and family well-being; and (C)case-monitoring that can ensure progress in child well-being.(5)Modernizing data systems to improve case management, coordination, and communication between State and local public agencies, including— (A)updating systems of technology that support the program and track reports of child abuse and neglect from intake through final disposition and allow for interstate and intrastate information exchange; (B)improving real-time case monitoring for caseworkers at the State and local levels to track assessments, service referrals, follow-up, case reviews, and progress toward case plan goals; (C)facilitating real-time data sharing across State and local public agencies to allow for enhanced data collection and public disclosure related to child fatalities and near fatalities due to child abuse and neglect; and (D)developing, improving, and implementing risk and safety assessment tools and protocols that reduce and prevent bias.(6)Developing, strengthening, and facilitating training for professionals and volunteers engaged in the prevention, intervention, and treatment of child abuse and neglect, including training on—(A)the legal duties of such individuals;(B)personal safety for case workers;(C)early childhood, child, and adolescent development and the impact of child abuse and neglect, including long-term impacts of adverse childhood experiences; (D)improving coordination among child protective service agencies and health care agencies, entities providing health care (including mental health and substance use disorder services), and community resources; (E)improving screening, forensic diagnosis, and health and developmental evaluations, which may include best practices for periodic reevaluations, as appropriate;(F)addressing the unique needs of children with disabilities, including promoting interagency collaboration to meet such needs; (G)supporting the placement of children with kinship caregivers and addressing the unique needs of children in such placements;(H)implementing responsive, family-oriented, and trauma-informed approaches to prevention, identification, intervention, and treatment of child abuse and neglect;(I)ensuring child safety; (J)the links between child abuse and neglect and domestic violence, and approaches to working with families with mental health needs or substance use disorder; (K)coordinating with other services and agencies to address family and child needs, including trauma; and(L)distinguishing between cases of child and abuse neglect and cases related to family economic insecurity where abuse and neglect are not present.(7)Improving the recruitment and retention of caseworkers, such as efforts to address the effects of indirect trauma exposure for child welfare workers.(8)Developing, facilitating the use of, and implementing evidence-based or evidence-informed strategies and training protocols for individuals mandated to report child abuse and neglect, which may include improving public awareness and understanding relating to the role and responsibilities of the child protective services system and the nature and basis for reporting suspected incidents of child abuse and neglect.(9)Developing, implementing, or operating programs and referrals to assist in obtaining or coordinating necessary services for families of infants or toddlers with a disability, with special attention to at-risk infants or toddlers (as defined in section 632 of the Individuals with Disabilities Education Act (20 U.S.C. 1432)), including— (A)existing social and health services; (B)financial assistance; (C)educational services; and(D)the use of differential response in preventing child abuse and neglect.(10)Enhancing interagency collaboration between agencies and providers of the child protective services, public health, substance use disorder treatment, education, domestic violence services, law enforcement, and juvenile justice to improve the investigations, interventions, delivery of services, and treatments provided for children and families experiencing child abuse and neglect, which may include—(A)methods for continuity of treatment plan and services as children and families transition between systems;(B)addressing the health needs, including mental health needs, of children identified as victims of child abuse or neglect, including supporting prompt, comprehensive health and developmental evaluations for children who are the subject of substantiated child abuse and neglect reports; (C)the provision of services that assist children exposed to domestic violence, and that also support the caregiving role of their non-abusing parents;(D)enhancing the capacity of public entities or community-based providers to integrate the leadership of parents in such entities’ decision-making; and(E)co-locating service providers.(11)Supporting the development, implementation, and monitoring of family care plans for infants affected by substance use disorder, including alcohol use disorder, and their families and affected caregivers, in accordance with the requirements of section 402(c), including through enhancing interagency coordination, such as between the State’s substance abuse agencies, public health and mental health agencies, child welfare agencies, social services agencies, health care facilities with labor and delivery units, maternal and child health agencies, early intervention agencies, family courts with jurisdiction in cases of child abuse and neglect, and other agencies or entities involved in supporting families affected by substance use disorders. (b)Eligibility requirements(1)State plan(A)In generalTo be eligible to receive a grant under this section, a State shall submit to the Secretary a State plan that specifies how the State will use funds received under the grant to improve and strengthen the child protective services system through the activities described in subsection (a).(B)Duration of planEach State plan shall—(i)be submitted not less frequently than once every 5 years, in coordination with the State plan submitted under part B of title IV of the Social Security Act (42 U.S.C. 621 et seq.); and(ii)be periodically reviewed and revised by the State, as necessary, to reflect—(I)any substantive changes to State law or regulations related to the prevention of child abuse and neglect that may affect the eligibility of the State under this section; and(II)any significant changes from the State application related to the State’s funding of strategies and programs supported under this section.(C)Public collaboration and commentIn developing the State plan under subparagraph (A), each State shall—(i)consult widely with stakeholders and relevant public and private organizations and individuals across the State, which shall include parents;(ii)collaborate with the lead entity and community-based providers funded under title II to strengthen the State’s prevention efforts in the State plan;(iii)make the draft plan publicly available by electronic means in an easily accessible format; and(iv)provide all interested members of the public at least 30 days opportunity to submit comments on the draft State plan.(D)AvailabilityThe State shall ensure that the final approved plan required under subparagraph (A) shall be publicly available by electronic means in an easily accessible format, and shall update the such publicly available plan to include any revisions to such plan described in subparagraph (B)(ii).(2)Plan provisions(A)DescriptionsEach State plan required under paragraph (1) shall describe—(i)the activities the State will carry out using amounts received under the grant to prevent, treat, and reduce child abuse and neglect;(ii)how the State will implement a systems-building approach to develop and maintain a continuum of preventive supports, in coordination with relevant State and local public agencies families and community-based organizations, such as through the development of alternative pathways described in subsection (a)(3);(iii)training and retention activities to be provided under the grant to support direct line and supervisory personnel in report taking, screening, assessment, decision-making, and referral for investigating suspected instances of child abuse and neglect;(iv)the training to be provided under the grant for mandatory reporting by individuals who are required to report known or suspected cases of child abuse and neglect, including for purposes of making such individuals aware of these requirements;(v)policies and procedures encouraging the appropriate involvement of families in decision-making pertaining to children who have experienced child abuse or neglect;(vi)policies and procedures that promote and enhance appropriate collaboration among child protective service agencies, domestic violence service agencies, substance abuse agencies, other relevant agencies, and kinship navigators in investigations, interventions, and the delivery of services and treatment provided to children and families affected by child abuse or neglect, including children exposed to domestic violence, where appropriate;(vii)policies and procedures regarding the use of differential response and a timeline for the development and implementation of a rapid response system to ensure that all referrals of repeat referrals of the same child, infants, and toddlers receive a rapid response from such system;(viii)how the State will enact policies and procedures within 2 years of the date of enactment of the CAPTA Reauthorization Act of 2021 requiring timely public disclosure of the findings or information about the case of child abuse or neglect that has resulted in a child fatality or near fatality (in accordance with relevant Federal and State privacy and confidentiality requirements), which shall include a description of— (I)how the State will make such information publically available in an easily accessible format, including information on—(aa)the cause and circumstances of the fatality or near fatality;(bb)the age, gender, and race or ethnicity of the child; and(cc)any previous reports of child abuse or neglect investigations by the perpetrator or the victim; and (II)assurances of the State that the State will not allow an exception to such public disclosure, except in a case in which—(aa)the State needs to delay public release of case-specific findings or information (including any previous reports of domestic violence and subsequent actions taken to assess and address such reports) during a pending criminal investigation or prosecution of such a fatality or near fatality; (bb)the State is protecting the identity of a reporter of child abuse or neglect; or (cc)the State is withholding information in order to ensure the safety and well-being of the child, parents and family, if such members of the victim’s family are not perpetrators of the fatality or near fatality; (ix)the State’s efforts to collect and review data on child fatalities and near fatalities due to child abuse and neglect to drive systemic change to prevent such incidents from occurring in the future, including a description of—(I)the criteria utilized by the State’s child protective services agency to determine which cases of child fatalities and near fatalities due to abuse and neglect are reported under subsection (d), subject to the requirements of section 422(b)(19) of the Social Security Act (42 U.S.C. 622(b)), such as whether such agency is submitting data on—(aa)only such cases that had involvement with the State’s child protective services agency, including cases that were investigated by such agency, and substantiated as abuse or neglect by such agency; or(bb)all cases of child fatalities and near fatalities identified as being related to child abuse and neglect by the State’s child death review system; and(II)how the State is reviewing and analyzing such data to support reforms intended to prevent future child fatalities and near fatalities across the policies and procedures of the State’s agencies that support children and families; (x)the State’s efforts to reduce racial bias and disparities in its child protective services system;(xi)the State’s efforts to improve policies and procedures regarding the identification and response to child abuse and neglect in order to safely reduce unnecessary investigations by State and local child protective services agencies of— (I)families solely on the basis of circumstances related to poverty; and (II)families experiencing homelessness solely on the basis of circumstances related to such families’ housing status; and(xii)the State’s plan to ensure that, within a specified timeline, all child victims of child abuse or neglect that results in a judicial proceeding are appointed—(I)a guardian ad litem, who has received training appropriate to the role, including training in early childhood, child, and adolescent development, and domestic violence, and who may be a court appointed special advocate—(aa)to obtain first-hand, a clear understanding of the situation and needs of the child; and(bb)to make recommendations to the court concerning the best interests of the child; and (II)an attorney ad litem to provide legal services for the child who—(aa)owes to the child the duties of loyalty, confidentiality, and competent legal representation; and(bb)is appointed to represent and express the child’s wishes to the court.(B)AssurancesEach State plan shall provide assurances that the State has—(i)provisions or procedures for individuals to report known and suspected instances of child abuse and neglect as applicable under State law, including a State law for mandatory reporting by individuals required to report such instances, including, as defined by the State— (I)health professionals; (II)school and child care personnel; (III)law enforcement officials; (IV)social workers;(V)camp and after-school employees; (VI)clergy; and (VII)other individuals, as a State may require; (ii)provisions for immunity from civil or criminal liability under State and local laws for individuals making good faith reports of suspected or known instances of child abuse or neglect, or who otherwise provide information or assistance, including medical evaluations or consultations, in connection with a report, investigation, or legal intervention pursuant to a good faith report of child abuse or neglect;(iii)procedures for the immediate screening, risk and safety assessment, and prompt investigation of reports of suspected or known instances of child abuse and neglect, and triage procedures for the appropriate referral of a child not at risk of imminent harm to a community organization or voluntary preventive service;(iv)procedures for immediate steps to be taken to ensure and protect the safety of a victim of child abuse or neglect and of any other child under the same care who may also be in danger of child abuse or neglect and ensuring their placement in a safe environment, which may include placements with kinship caregivers;(v)methods to preserve the confidentiality of all records in order to protect the rights of the child and of the child’s parents or guardians, including requirements ensuring that reports and records made and maintained pursuant to the purposes of this Act shall only be made available to—(I)individuals who are the subject of the report; (II)Federal, State, or local government entities, or any agent of such entities, as described in clause (vi); (III)child abuse citizen review panels; (IV)child fatality review panels;(V)a grand jury or court, upon a finding that information in the record is necessary for the determination of an issue before the court or grand jury; and (VI)other entities or classes of individuals statutorily authorized by the State to receive such information pursuant to a legitimate State purpose; (vi)provisions to require a State to disclose confidential information to any Federal, State, or local government entity, or any agent of such entity, that has a need for such information in order to carry out its responsibilities under law to protect children from child abuse and neglect;(vii)provisions to require the cooperation of State law enforcement officials, court of competent jurisdiction, and appropriate State agencies providing human services in the investigation, assessment, prosecution, and treatment of child abuse and neglect; (viii)provisions requiring, and procedures in place that facilitate the prompt expungement of any records that are accessible to the general public or are used for purposes of employment or other background checks in cases determined to be unsubstantiated or false, except that nothing in this section shall prevent State child protective services agencies from keeping information on unsubstantiated reports in their casework files to assist in future risk and safety assessment;(ix)established and maintained citizen review panels in accordance with subsection (c);(x)provisions, procedures, and mechanisms—(I)for the expedited termination of parental rights in the case of any infant determined to be abandoned under State law; and (II)by which individuals who disagree with an official finding of child abuse or neglect can appeal such finding; (xi)provisions, procedures, and mechanisms that assure that the State does not require reunification of a surviving child with a parent who has been found by a court of competent jurisdiction—(I)to have committed murder (which would have been an offense under section 1111(a) of title 18, United States Code, if the offense had occurred in the special maritime or territorial jurisdiction of the United States) of another child of such parent;(II)to have committed voluntary manslaughter (which would have been an offense under section 1112(a) of title 18, United States Code, if the offense had occurred in the special maritime or territorial jurisdiction of the United States) of another child of such parent; (III)to have aided or abetted, attempted, conspired, or solicited to commit such murder or voluntary manslaughter;(IV)to have committed a felony assault that results in the serious bodily injury to the surviving child or another child of such parent; (V)to have committed sexual abuse against the surviving child or another child of such parent; or (VI)to be required to register with a sex offender registry under section 113(a) of the Adam Walsh Child Protection and Safety Act of 2006 (34 U.S.C. 20913(a));(xii)an assurance that, upon the implementation by the State of the provisions, procedures, and mechanisms under clause (xi), conviction of any one of the felonies listed in clause (xi) constitute grounds under State law for the termination of parental rights of the convicted parent as to the surviving children (although case-by-case determinations of whether or not to seek termination of parental rights shall be within the sole discretion of the State); (xiii)provisions and procedures to require that a representative of the child protective services agency shall, at the initial time of contact with the individual subject to a child abuse or neglect investigation, advise the individual of the complaints or allegations made against the individual, in a manner that is consistent with laws protecting the rights of the informant;(xiv)provisions addressing the training of representatives of the child protective services system regarding the legal duties of the representatives, which may consist of various methods of informing such representatives of such duties, including in different languages if necessary, in order to protect the legal rights and safety of children and families from the initial time of contact during investigation through treatment;(xv)provisions and procedures for requiring criminal background record checks that meet the requirements of section 471(a)(20) of the Social Security Act (42 U.S.C. 671(a)(20)) for prospective foster and adoptive parents and other adult relatives and non-relatives residing in the household; (xvi)provisions for systems of technology that support the State child protective service system described in subsection (a) and track reports of child abuse and neglect from intake through final disposition;(xvii)provisions and procedures requiring identification and assessment of all reports involving children known or suspected to be victims of sex trafficking (as defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102));(xviii)provisions and procedures for training child protective services workers about identifying, assessing, and providing comprehensive services for children who are sex trafficking (as defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)) victims, including efforts to coordinate with State law enforcement, juvenile justice, and social service agencies such as runaway and homeless youth shelters to serve this population;(xix)procedures for responding to the reporting of medical neglect (including instances of withholding of medically indicated treatment from infants with disabilities who have life-threatening conditions), procedures or programs, or both (within the State child protective services system), to provide for—(I)coordination and consultation with individuals designated by and within appropriate health-care facilities; (II)prompt notification by individuals designated by and within appropriate health care facilities of cases of suspected medical neglect (including instances of withholding of medically indicated treatment from infants with disabilities who have life-threatening conditions); and (III)authority, under State law, for the State child protective services system to pursue any legal remedies, including the authority to initiate legal proceedings in a court of competent jurisdiction, as may be necessary to prevent the withholding of medically indicated treatment from infants with disabilities who have life-threatening conditions;(xx)procedures to provide information and training for mandated reporters who are educators on the requirements of subtitle B of title VII of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.) to support homeless children and youth in enrolling, attending, and succeeding in school, in accordance with the State plan submitted under such subtitle B; (xxi)collaborated with families affected by child abuse or neglect, and the lead entity and community-based providers supported under title II in developing the State plan described in paragraph (1); (xxii)provisions and procedures to ensure that all parents shall, in all cases involving allegations of child abuse or neglect which results in a judicial proceeding, have legal representation by a trained attorney for the entire duration of the court’s jurisdiction in the case; and(xxiii)procedures and policies for developing, implementing, and monitoring family care plans required under section 402(c) to ensure the safety and well-being of infants born with, and identified as being affected by, substance use disorder, including alcohol use disorder, and the well-being of such infants’ families and caregivers.(3)Limitation(A)Certain identifying informationNothing in clause (ii) or (iv) of paragraph (2)(B) shall be construed as restricting the authority of a State to refuse to disclose identifying information concerning the individual initiating a report or complaint alleging suspected instances of child abuse or neglect, except that the State may not refuse such a disclosure where a court orders such disclosure after such court has reviewed, in camera, the record of the State related to the report or complaint and has found it has reason to believe that the reporter knowingly made a false report. (B)ClarificationNothing in subparagraph (A) shall be construed to limit a State’s flexibility to determine State policies relating to public access to court proceedings to determine child abuse and neglect, except that such policies shall, at a minimum, ensure the safety and well-being of the child, parents, and families.(C)Mandated reporters in certain StatesWith respect to a State in which State law requires all of the individuals to report known or suspected instances of child abuse and neglect directly to a State child protective services agency or to a law enforcement agency, the requirement under paragraph (2)(B)(i) shall not be construed to require the State to define the classes of individuals described in subclauses (I) through (VII) of such paragraph.(c)Citizen review panels(1)Establishment(A)In generalEach State to which a grant is made under this section shall establish (including by designating under subparagraph (B)) not less than 2 citizen review panels.(B)DesignationA State may designate a citizen review panel for purposes of this subsection, comprised of one or more existing (as of the date of the designation) entities established under State or Federal law, such as child fatality panels, foster care review panels, or State task forces established under section 107, if such entities have the capacity to satisfy the requirements of paragraph (3) and the State ensures that such entities will satisfy such requirements.(2)MembershipExcept as provided in paragraph (1)(B), each panel established pursuant to paragraph (1) shall be composed of volunteer members who are broadly representative of the community in which such panel is established, including parents with experience with the child protective services system and members who have expertise in the prevention and treatment of child abuse and neglect, and may include adults who experienced child abuse or neglect. (3)Functions(A)In generalEach panel established pursuant to paragraph (1) shall evaluate, by examining the policies, procedures, and practices of State and local agencies and where appropriate, specific cases, the extent to which State and local child protective services system agencies are effectively discharging their child protection responsibilities in accordance with—(i)the State plan under subsection (b); and(ii)any other criteria that the panel considers important to ensure the protection of children, including—(I)a review of the extent to which the State and local child protective services system is coordinated with the foster care, prevention, and permanency program established under part E of title IV of the Social Security Act (42 U.S.C. 670 et seq.); and (II)a review of child fatalities and near fatalities due to child abuse and neglect and State and local efforts to change policies, procedures, and practices to prevent future fatalities and near fatalities. (B)Alternative pathwaysIn carrying out the requirements of subparagraph (A), each panel shall examine the policies, procedures, and practices of State and local child protective services system agencies that result in substantial numbers of families being unnecessarily investigated for child abuse and neglect (including by examining racial basis) and shall develop recommendations to the State, in accordance with paragraph (5), regarding how State and local child protective services agencies can become a more effective system of appropriate and immediate response for children who are at most serious risk of child abuse and neglect and eliminate child abuse fatalities and near fatalities.(C)Confidentiality(i)In generalThe members and staff of a panel established under paragraph (1)—(I)shall not disclose to any person or government official any identifying information about any specific child protection case with respect to which the panel is provided information; and(II)shall not make public other information unless authorized by State statute.(ii)Civil sanctionsEach State that establishes a panel pursuant to paragraph (1) shall establish civil sanctions for a violation of clause (i).(D)Public outreachEach panel shall provide for public outreach and comment in order to assess the impact of current procedures and practices upon children and families in the community and in order to meet its obligations under subparagraph (A).(4)State assistanceEach State that establishes a panel pursuant to paragraph (1)—(A)shall develop a memorandum of understanding with each panel, clearly outlining the panel’s roles and responsibilities, and identifying any support from the State;(B)shall provide the panel access to information on cases that the panel desires to review if such information is necessary for the panel to carry out its functions under paragraph (3); and(C)shall provide the panel, upon its request, staff assistance for the performance of the duties of the panel.(5)ReportsEach citizen review panel established under paragraph (1) shall annually prepare and make available to the State and the public, which activities may be carried out collectively by a combination of such panels, a report containing a summary of the activities of the panel and recommendations to improve the child protective services system at the State and local levels. Not later than 6 months after the date on which a report is submitted by the panel to the State, the appropriate State agency shall submit a written response to State and local child protective services systems and the panel that describes how the State will incorporate the recommendations of such panel (where appropriate) to make measurable progress in improving the State and local child protective services systems, which response may include providing examples of efforts to implement the panel's recommendations.(d)Annual State data reports(1)In generalSubject to paragraph (2), each State to which a grant is made under this section shall annually submit a report to the Secretary containing, at a minimum, the data elements described in paragraph (3).(2)ExceptionIn working with States to implement the requirement in paragraph (1), the Secretary shall have the authority to waive such requirements for any data element required in paragraph (3) if a State demonstrates to the Secretary that reporting such information is not feasible or is insufficient to yield statistically reliable information.(3)Required data elementsThe following data elements shall annually be reported by States to the Secretary, in accordance with paragraph (1) at the aggregate and case-specific level:(A)The number of children who were reported to the State during the year as victims of child abuse or neglect, disaggregated, where available, by demographic characteristics including age, sex, race and ethnicity, disability, caregiver risk factors, caregiver relationship, living arrangement, and relation of victim to their perpetrator.(B)Of the number of children described in subparagraph (A), the number with respect to whom such reports were—(i)substantiated;(ii)unsubstantiated; or(iii)determined to be false.(C)Of the number of children described in subparagraph (A)—(i)the number that did not receive services during the year under the State program funded under this section or an equivalent State program;(ii)the number that received services during the year under the State program funded under this section or an equivalent State program; and(iii)the number that were removed from their families during the year by disposition of the case.(D)The number of families that were served through differential response, from the State, during the year.(E)The number of child fatalities and near fatalities in the State during the year resulting from child abuse or neglect, which shall include—(i)the number of child fatalities and near fatalities due to child abuse and neglect (disaggregated by such type of incident) that—(I)is compiled by the State child protective services agency for submission under this subsection; and(II)are derived from data sources which—(aa)includes data from State vital statistics departments, child death review teams, law enforcement agencies, and offices of medical examiners or coroners, in accordance with the requirements of section 422(b)(19) of the Social Security Act (42 U.S.C. 622(b)(19)); and(bb)may include information from hospitals, health departments, juvenile justice departments, and prosecutor and attorney general offices; and(ii)case-specific information (and the sources used to provide such information) about the circumstances under which a child fatality or near fatality occurred due to abuse and neglect, including—(I)the cause of the death listed on the death certificate in the case of a child fatality, and the type of life-threatening injury in the case of a near fatality;(II)whether the child and such child’s siblings were reported to the State child protective services system;(III)the responses taken by the child protective services agency (which may include services or investigations, as applicable), including any determinations by such agency;(IV)the child’s living arrangement or placement at the time of the incident;(V)the perpetrator’s relationship to the child;(VI)any known previous child abuse and neglect of the child by other perpetrators and of any child abuse and neglect of other children by the perpetrator;(VII)the demographics and relevant characteristics of the child, perpetrator, and family;(VIII)the child’s encounters with the health care system prior to the incident; and(IX)other relevant data as determined by the Secretary designed to inform prevention efforts.(F)Of the number of children described in subparagraph (E), the number of such children who were in foster care at the time of the incident reported under such subparagraph.(G)(i)The number of child protective service personnel responsible for the—(I)intake of reports filed in the previous year;(II)screening of such reports;(III)assessment of such reports; and(IV)investigation of such reports.(ii)The average caseload for the personnel described in clause (i).(H)The agency response time with respect to each such report with respect to initial investigation of reports of child abuse or neglect.(I)The response time with respect to the provision of services to families and children where an allegation of child abuse or neglect has been made.(J)For child protective service personnel responsible for intake, screening, assessment, and investigation of child abuse and neglect reports in the State—(i)information on the education, qualifications, and training requirements established by the State for child protective service professionals, including for entry and advancement in the profession, including advancement to supervisory positions;(ii)data on the education, qualifications, and training of such personnel;(iii)demographic information of the child protective service personnel; and(iv)information on caseload or workload requirements for such personnel, including requirements for average number and maximum number of cases per child protective service worker and supervisor.(K)With respect to children reunited with their families or receiving family preservation services, within the 5-year period preceding submission of the report—(i)the number of reports to the State child protective services agency for suspected child abuse and neglect;(ii)the number of substantiated reports of child abuse or neglect; and(iii)the number of fatalities or near fatalities of such children due to child abuse or neglect.(L)The number of children for whom individuals were appointed by the court to represent the best interests of such children and the average number of out of court contacts between such individuals and children.(M)The annual report containing the summary of the activities and recommendations of the citizen review panels of the State required by subsection (c)(5).(N)The number of children under the care of the State child protection system who are transferred into the custody of the State juvenile justice system.(O)The number of children that had a family care plan in accordance with section 402(c), and who were referred to the child protective services system.(P)The number of children determined to be victims of sex trafficking.(4)NCANDS filesWithin 6 months after receiving a State report under this subsection, the Secretary shall make publish the data reported by the State under paragraph (3) in the following formats:(A)The agency file that contains aggregate data.(B)The child file that contains case-specific information.(e)Annual State reportsA State that receives funds under subsection (a) shall annually prepare and submit to the Secretary a report describing the manner in which funding provided under this section, alone or in combination with other Federal funds, was used to address the purposes and achieve the objectives of this section, including—(1)the amount of such funding used by the State to provide services to individuals, families, or communities to strengthen families and prevent child abuse and neglect, directly or through referrals, and a description of how the State implemented systems-building approaches to strategically coordinate such services with State and local agencies and relevant public entities to develop and maintain a continuum of preventive services aimed at preventing the occurrence of child abuse and neglect;(2)a description of how the State uses differential response, as applicable, and alternative pathways for families seeking support;(3)a description of the State’s efforts to reduce racial bias and disparities in its child protective services system, including changes in the rates of overrepresentation of children or youth in the child protective services system by race or ethnicity;(4)a description of the State’s efforts to safely reduce unnecessary investigations of families, through the child protective system, solely based on circumstances related to—(A)poverty; and(B)housing status;(5)the number of children under the age of 3 who are involved in a substantiated case of child abuse or neglect and who the State child protective services agency referred for early intervention services funded under part C of the Individuals with Disabilities Education Act (20 U.S.C. 1431 et seq.), disaggregated, where available, by demographic characteristics including race and ethnicity, and, for children not referred for such services, a description of why such children were not referred; and(6)a description of how the State used such funding to implement effective strategies to enhance collaboration among child protective services and social services, legal services, health care (including mental health and substance use disorder services), domestic violence service, and educational agencies, and community-based organizations, that contribute to improvements to the overall well-being of children and families.(f)Annual report by the SecretaryAnnually, and not later than 6 months after receiving the State reports under subsections (d) and (e), the Secretary shall—(1)prepare a report based on information provided by the States for the fiscal year under such subsections and the results of the State monitoring requirements in section 111; and (2)make the report and such information available to the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Education and Labor of the House of Representatives, and the national clearinghouse described in section 103.(g)Allotments(1)DefinitionsIn this subsection:(A)StateThe term State means each of the several States, the District of Columbia, and the Commonwealth of Puerto Rico.(B)TerritoryThe term territory means Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.(2)In generalThe Secretary shall make an allotment to each State and territory that applies for a grant under this section, in an amount equal to the sum of—(A)$50,000; and(B)an amount that bears the same relationship to any grant funds remaining after all such States and territories have received $50,000, as the number of children under the age of 18 in the State or territory bears to the number of such children in all States and territories that apply for such a grant.(3)Minimum allotments to StatesThe Secretary shall adjust the allotments under paragraph (2), as necessary, such that no State that applies for a grant under this section receives an allotment in an amount that is less than $150,000..107.Grants for investigation and prosecution of child abuse and neglect(a)Grants to StatesSection 107(a) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106c(a)) is amended by striking paragraphs (1) through (4) and inserting the following:(1)the assessment, investigation, and prosecution of suspected child abuse and neglect cases, including cases of suspected child sexual abuse, exploitation, and child sex trafficking, in a manner that limits additional trauma to the child and the child’s family;(2)the assessment, investigation, and prosecution of cases of suspected child abuse-related fatalities and suspected child neglect-related fatalities, including through a child abuse investigative multidisciplinary review team, such as team from the State child death review program; and(3)the assessment, investigation, and prosecution of cases involving children with disabilities or serious health-related problems, or other vulnerable populations, who are suspected victims of child abuse or neglect..(b)State task forcesSection 107(c)(1) (42 U.S.C. 5106c(c)(1)) is amended—(1)in subparagraph (I), by striking and at the end;(2)in subparagraph (J), by striking the period and inserting ; and; and(3)by adding at the end the following:(K)individuals experienced in working with children or youth overrepresented in the child welfare system..(c)State task force studySection 107(d)(1) (42 U.S.C. 5106c(d)(1)) is amended by striking and exploitation, and inserting exploitation, and child sex trafficking,.(d)Adoption of State task force recommendationsSection 107(e)(1) (42 U.S.C. 5106c(e)(1)) is amended—(1)in subparagraph (A), by striking and exploitation, and inserting exploitation, and child sex trafficking,;(2)in subparagraph (B), by striking and at the end;(3)in subparagraph (C)—(A)by striking and exploitation, and inserting exploitation, and child sex trafficking,; and(B)by striking the period at the end and inserting ; and; and(4)by adding at the end the following:(D)improving coordination among agencies regarding reports of child abuse and neglect to ensure both law enforcement and child protective services agencies have ready access to full information regarding past reports, which may be done in coordination with other States, Indian Tribes, or agencies for other geographic regions. .108.Miscellaneous requirements relating to assistanceSection 109 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106d), as so redesignated by section 105 of this Act, is amended by striking subsection (e).109.ReportsSection 111 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106f), as so redesignated by section 105 of this Act, is amended—(1)in subsection (a), by striking CAPTA Reauthorization Act of 2010 and inserting CAPTA Reauthorization Act of 2021; (2)in subsection (b)—(A)by striking (b) and all that follows through Not and inserting the following:(b)Activities and technical assistanceNot; and(B)by striking Senate a report and all that follows and inserting Senate a report on technical assistance activities for programs that support State efforts to meet the needs and objectives of section 106.; and(3)by striking subsections (c) and (d) and inserting the following:(c)Report on State mandatory reporting lawsNot later than 4 years after the date of enactment of the CAPTA Reauthorization Act of 2021, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report that contains information on—(1)training supported by this Act, and through other relevant Federal programs, for mandated reporters of child abuse or neglect;(2)State efforts to improve reporting on, and responses to reports of, child abuse or neglect; and(3)barriers, if any, affecting mandatory reporting of child abuse or neglect. (d)Report relating to injuries indicating the presence of child abuseNot later than 2 years after the date of enactment of the CAPTA Reauthorization Act of 2021, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report that contains—(1)information on best practices developed by medical institutions and other multidisciplinary partners to identify and appropriately respond to injuries indicating the presence of potential physical abuse in children, particularly among infants, including—(A)the identification and assessment of such injuries by health care professionals and appropriate child protective services referral and notification processes in response to such injuries; and(B)an identification of effective programs replicating such best practices, and barriers or challenges to implementing such programs; and(2)data on any outcomes associated with the practices described in paragraph (1), including data on subsequent revictimization and child fatalities. (e)Report relating to child abuse and neglect in indian tribal communitiesNot later than 2 years after the date of enactment of the CAPTA Reauthorization Act of 2021, the Comptroller General of the United States, taking into consideration the perspectives of Indian Tribes from each of the 12 Bureau of Indian Affairs Regions, shall submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives that contains—(1)information about such Indian Tribes and related Tribal organizations providing child abuse and neglect prevention activities, including types of programming and number of such Tribes and Tribal organizations providing activities;(2)a description of promising practices used by such Tribes and related Tribal organizations for child abuse and neglect prevention;(3)information about the child abuse and neglect prevention activities such Indian Tribes and related Tribal organizations are providing, including those activities supported by Federal, Tribal, and State funds;(4)information on ways to support prevention efforts regarding child abuse and neglect of children who are Indians, including Alaska Natives, which may include the use of the children’s trust fund model;(5)an assessment of Federal agency collaboration and technical assistance efforts to address child abuse and neglect prevention and treatment of children who are Indians, including Alaska Natives;(6)an examination of access to child abuse and neglect prevention research and demonstration grants by Indian tribes and related Tribal organizations under this Act; and(7)an examination of Federal child abuse and neglect data systems to identify what Tribal data is being submitted to the Department of Health and Human Services, or other relevant agencies, as applicable, any barriers to the submission of such data, and recommendations on improving the submission of such data. (f)Report relating to court appointments(1)StudyNot later than 2 years after the date of enactment of the CAPTA Reauthorization Act of 2021, the Comptroller General of the United States shall conduct a study of—(A)policies in selected States regarding the appointment of guardians ad litem and attorneys ad litem as described in section 106(b)(2)(A)(xii); and(B)successes and challenges in selected States regarding the appointment of a guardian ad litem and attorney ad litem in each case involving a victim of child abuse or neglect that results in judicial proceeding.(2)ReportNot later than 1 year after completion of the study under paragraph (1), the Comptroller General of the United States shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report that summarizes the study under paragraph (1) and includes recommendations, as appropriate, for improving access for such victims to guardians ad litem and attorneys ad litem..110.Monitoring and oversightTitle I of the Child Abuse Prevention and Treatment Act is amended by striking section 112 (42 U.S.C. 5106g), as so redesignated by section 105 of this Act, and inserting the following:112.Monitoring and oversightThe Secretary shall conduct monitoring to ensure that each State that receives a grant under section 106 is in compliance with the requirements of section 106(b), which shall—(1)be in addition to the review of the State plan upon its submission under section 106(b)(1)(A); and(2)include monitoring of State policies and procedures required under section 106(b)(2)(B)(xxiii) and section 402. . 111.Authorization of appropriationsSection 114 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106h), as so redesignated by section 105 of this Act, is amended by striking subsection (a) and inserting the following: (a)In general(1)General authorizationIn addition to any funds appropriated under paragraph (3), there are authorized to be appropriated to carry out this title $270,000,000 for fiscal year 2022 and such sums as may be necessary for each of the fiscal years 2023 through 2027.(2)Discretionary activitiesOf the amounts appropriated for a fiscal year under paragraph (1), the Secretary shall make available 30 percent of such amounts to fund discretionary activities under this title.(3)Hotline authorizationThere are authorized to be appropriated to carry out section 108 such sums as may be necessary for each of fiscal years 2022 through 2027.. IICommunity-based grants for the prevention of child abuse and neglect201.Amendments to title II of the Child Abuse Prevention and Treatment ActTitle II of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116 et seq.) is amended to read as follows:IICommunity-based grants for the primary prevention of child abuse and neglect201.PurposesThe purposes of this title are—(1)to support community-based family strengthening services and statewide systems-building approaches to ensure the development, operation, expansion, evaluation, and coordination of initiatives, programs, and activities to prevent child abuse and neglect; and(2)to increase access to a continuum of primary preventive services for diverse populations, including families with low incomes, families who are racial or ethnic minorities, families that include children with disabilities or caregivers with disabilities, children and youth overrepresented in the child welfare system, families experiencing homelessness or at risk of homelessness, and families in rural communities, that help strengthen families and prevent child abuse and neglect.202.Authorization of grants(a)AuthorityThe Secretary shall make grants under this title on a formula basis, from allotments made in accordance with subsection (c), to the entities designated by the States as the lead entities under section 203(b) for the purposes of—(1)supporting community-based family strengthening services, to assist families to build protective factors linked to the prevention of child abuse and neglect, that—(A)are accessible to diverse populations, effective, trauma-informed, and culturally responsive;(B)build upon the strengths of families;(C)provide families with early, comprehensive support;(D)promote the development of healthy familial relationships and parenting skills, especially for young parents and parents of young children; (E)increase family stability;(F)improve family access to other formal and informal community-based resources, such as referral to early childhood health and developmental services, mental health services, and supports to meet the needs of families that include children with disabilities or caregivers with disabilities; and(G)meaningfully involve parents in the planning, implementation, and evaluation of such services, including the parents of families with low incomes, parents who are racial or ethnic minorities, parents of children with disabilities, parents with disabilities, parents of children and youth overrepresented in the child welfare system, parents experiencing homelessness or at risk of homelessness, and parents in rural communities;(2)promoting the development of a continuum of primary preventive services for families, through State- and community-based collaborations, public-private partnerships, and the leveraging of Federal, State, local, and private funds;(3)financing the establishment, maintenance, expansion, or redesign of core services described in section 205(d)(3)(A), to address unmet needs described in the inventory in section 204(b)(1)(C)(i);(4)financing public information and education activities that focus on the healthy and positive development of parents and children and the promotion of child abuse and neglect prevention activities, including—(A)comprehensive outreach strategies to engage diverse populations; and(B)efforts to increase awareness, of adults who work with children in a professional or volunteer capacity, regarding the availability of community-based family strengthening services; and(5)providing professional development and technical assistance (including activities to support the implementation of services) to improve the effectiveness of community-based family strengthening services including on the use of evidence-based or evidence-informed practices, public health approaches to preventing child abuse and neglect, and culturally responsive practices.(b)Reservation(1)In generalThe Secretary shall reserve 1 percent of the amount appropriated under section 209 for a fiscal year to make awards to Indian Tribes and Tribal organizations and for migrant programs.(2)ExceptionNotwithstanding paragraph (1), for any fiscal year for which the amount appropriated under section 209 exceeds the amount appropriated under section 209 for fiscal year 2021 by more than $4,000,000, the Secretary shall reserve, from the total amount appropriated—(A)5 percent for awards to Indian Tribes and Tribal organizations to strengthen families and prevent child abuse and neglect; and(B)1 percent for migrant programs to strengthen families and prevent child abuse and neglect. (c)Allotments to StatesThe Secretary shall allot the amount appropriated under section 209 for a fiscal year and remaining after the reservations under subsection (b) and section 207 among the States as follows:(1)70 percent70 percent of such remaining amount shall be allotted among the States by allotting to each State an amount that bears the same proportion to such remaining amount as the number of children under the age of 18 residing in the State bears to the total number of children under the age of 18 residing in all States (except that no State shall receive less than $200,000 under this paragraph).(2)30 percent30 percent of such remaining amount shall be allotted among the States by allotting to each State an amount that bears the same proportion to such remaining amount as the amount of private, State, or other non-Federal funds leveraged and directed in the preceding fiscal year through the lead entity (as designated for the preceding fiscal year) of the State bears to the total of the amounts of private, State, or other non-Federal sources leveraged and directed in the preceding fiscal year through such an entity of all States.(d)TermsFunds allotted by the Secretary to a State under this section shall be—(1)for a 3-year period; and(2)provided to the State on an annual basis. 203.Lead entity(a)Definition of lead entityIn this title, the term lead entity means a public, quasi-public, or nonprofit private entity (which may be an entity that has not been established pursuant to State legislation, executive order, or any other written authority of the State) that—(1)exists to strengthen and support families to prevent child abuse and neglect and has a demonstrated ability to work with State and local public agencies and community-based nonprofit organizations to provide professional development and technical assistance; and(2)has the capacity and commitment to partner meaningfully with family advocates, parents who are or have been recipients of community-based family strengthening services, and adults who experienced child abuse or neglect as children, to provide leadership in the planning, implementation, and evaluation of the programs and policy decisions of the entity described in this subsection. (b)Designation(1)In generalA State shall be eligible for a grant under this title for a fiscal year if the Governor of a State has designated a lead entity to administer funds under this title for the purposes identified under section 201, including to develop, implement, operate, enhance, or expand community-based family strengthening services.(2)Designation considerationsIn designating a lead entity under paragraph (1) the Governor shall—(A)take into consideration the capacity and expertise of potential lead entities; and(B) take into consideration (equally) whether a potential lead entity is—(i)a trust fund advisory board of the State; or (ii)an existing entity that—(I)leverages Federal, State, local, and private funds for a broad range of child abuse and neglect prevention activities and family resource programs; and (II)is directed by an interdisciplinary, public-private entity that includes participants from communities to be served by the lead entity.(c)AssurancesOn designating a lead entity under this title, the Governor of the State shall provide assurances to the Secretary as part of the application submitted by the lead entity under section 204 that the lead entity—(1)will provide or will be responsible for providing—(A)community-based family strengthening services, in accordance with section 205, including through collaborative, public-private partnerships with community-based providers;(B)leadership to elevate the importance of primary prevention of child abuse and neglect across the State through an interdisciplinary, collaborative, public-private structure with balanced representation from private and public sector members, and representation of parents, adults who experienced child abuse or neglect as children, community-based providers, and parents with disabilities; and(C)direction and oversight of programs of community-based family strengthening services supported by grant funds under this title through the use of identified goals and objectives, clear lines of communication and accountability, the provision of leveraged or combined funding from Federal, State, local, and private sources, centralized assessment and planning activities, the provision of training and technical assistance, and reporting and evaluation functions;(2)has a demonstrated commitment to parental leadership in the development, operation, and oversight of the community-based family strengthening services;(3)has a demonstrated ability to work with State and local public agencies and community-based nonprofit organizations to develop and maintain a continuum of primary preventive services designed to support children and families;(4)has the capacity to provide operational support (both financial and programmatic), professional development, technical assistance, and evaluation assistance to community-based providers, through innovative, interagency funding and interdisciplinary service delivery mechanisms;(5)will integrate its efforts with individuals and organizations experienced in working in partnership with diverse populations, including families with low incomes, families who are racial or ethnic minorities, families that include children with disabilities or caregivers with disabilities, children and youth overrepresented in the child welfare system, families experiencing homelessness or at risk of homelessness, and families in rural communities; and(6)will engage with diverse populations to identify and address unmet needs when developing the inventory required under section 204(b)(1)(C)(i) and when distributing funds to community-based providers under section 205.204.Application(a)In generalTo receive a grant under this title, a lead entity shall submit an application to the Secretary at such time, in such form, and containing such information as the Secretary may reasonably require, including the contents described in subsection (b).(b)ContentsEach application submitted under subsection (a) by a lead entity shall include each of the following:(1)A description of—(A)the lead entity responsible for the administration of funds provided under this title, including how the lead entity will conduct oversight of community-based providers that receive subgrants under section 205;(B)how the lead entity will ensure community-based family strengthening services supported by grant funds under this title will be integrated into a continuum of primary preventive services for children and families, including how the lead entity will—(i)utilize statewide and local systems-building approaches to increase access to community-based family strengthening services for diverse populations;(ii)determine which communities to serve;(iii)support place-based approaches to meeting the needs of children and families; and(iv)ensure such services are designed to serve children and families in hard-to-reach areas;(C)an inventory as of the date of submission of such application, that includes a description of—(i)the unmet needs in the State, identified through engagement with diverse populations; and(ii)the community-based family strengthening services supported by grant funds under this title and other relevant services provided in the State;(D)how the lead entity will ensure, in the policy decision-making, implementation, and evaluation of community-based providers supported by grant funds under this title, the meaningful involvement of—(i)parents who are or who have been recipients of community-based family strengthening services;(ii)family advocates; and(iii)adults who experienced child abuse or neglect as children;(E)the criteria the lead entity will use to select and fund community-based providers, including how the lead entity will take into consideration a provider's ability to—(i)collaborate with State and local public agencies and community-based nonprofit organizations and engage in long-term and strategic planning to support the development of a continuum of primary preventive services across the State;(ii)meaningfully partner with parents in the development, implementation, and evaluation of community-based family strengthening services; and(iii)incorporate evidence-based or evidence-informed practices;(F)outreach activities the lead entity and community-based providers will undertake to maximize the participation of diverse populations, including families with low incomes, families who are racial or ethnic minorities, families that include children with disabilities or caregivers with disabilities, children and youth overrepresented in the child welfare system, families experiencing homelessness or at risk of homelessness, and families in rural communities;(G)how the performance of the State program will be assessed using the measures described in section 206 and by other measures that may be established by the lead entity;(H)the actions the lead entity will take to advocate for systemic changes in State policies, practices, procedures, and regulations to—(i)improve the delivery of community-based family strengthening services; and(ii)promote primary prevention activities to strengthen and support families in order to reduce child abuse and neglect and contact with the child protective services system; and(I)the lead entity's plan for providing operational support, professional development, and technical assistance to community-based providers, related to the use of trauma-informed practices, public health approaches to preventing child abuse and neglect, culturally responsive practices, and the use of evidence-based or evidence-informed practices. (2)A budget for the development, operation, and expansion of the community-based family strengthening services that demonstrates that the State will expend, in non-Federal funds, an amount (in cash, not in kind) equal to not less than 20 percent of the amount received under this title for activities under this title.(3)An assurance that—(A)the lead entity will use grant funds received under this title to provide community-based family strengthening services in accordance with section 205 in a manner that—(i)helps families build protective factors that are linked to the prevention of child abuse and neglect, including knowledge of parenting and child development (including social and emotional development), parental resilience, social connections, and time-limited and need-based concrete support available to families;(ii)is trauma-informed, culturally responsive, and takes into consideration the assets and needs of communities in which the lead entity serves; and(iii)promotes coordination between community-based providers, State and local public agencies, community-based nonprofit organizations, and relevant private entities to develop and expand a continuum of primary preventive supports that promote child, parent, and family well-being, with a focus on increasing access to those supports for diverse populations;(B)funds received under this title will be used to supplement, not supplant, other State and local public funds designated for the establishment, maintenance, expansion, and redesign of community-based family strengthening services; and(C)the lead entity will provide the Secretary with reports at such time and containing such information as the Secretary may require. (4)The assurances described in section 203(c).205.Uses of funds(a)In generalA lead entity that receives a grant under this title shall use the grant funds to develop, implement, operate, expand, and enhance community-based family strengthening services, including by providing subgrants to community-based providers described in subsection (b).(b)Community-Based providerIn this title, the term community-based provider means an entity that provides community-based family strengthening services, including an entity that is a State or local public agency or a community-based nonprofit organization.(c)PriorityIn awarding subgrants under this section, a lead entity shall give priority to community-based providers proposing evidence-based or evidence-informed local programs to serve low-income communities or to serve young parents or parents of young children.(d)Uses of fundsA lead entity or a community-based provider that receives funds under this section shall use the funds to develop, implement, operate, expand, and enhance community-based family strengthening services, which may include—(1)assessing community assets and needs through a planning process that—(A)involves other relevant community-based organizations, including those that have already performed a local needs assessments and can positively contribute to the planning process;(B)meaningfully involves parents; and(C)uses information and expertise from local public agencies, local nonprofit organizations, and local private sector representatives;(2)developing a comprehensive strategy, which may leverage public-private partnerships, to provide a continuum of primary preventive services to children and families, especially to families experiencing difficulty meeting basic needs or with other risk factors linked with child abuse and neglect, such as families with young parents, parents of young children, or parents who experienced domestic violence or child abuse or neglect as children; (3)(A)providing, directly or through community referral services, core child abuse and neglect prevention services, such as—(i)parent support and education programs that build protective factors linked to the prevention of child abuse and neglect;(ii)mutual support and self-help programs;(iii)parental leadership skills development programs that support parents as leaders in their families and communities;(iv)respite care services; and(v)outreach and follow up services, which may include voluntary home visiting services; and(B)connecting individuals and families to community referral services, including referral to—(i)adoption services for individuals interested in adopting a child;(ii)early childhood care and education programs such as a child care program, a Head Start program (including an Early Head Start program) carried out under the Head Start Act (42 U.S.C. 9831 et seq.), a developmental screening program, or a program carried out under section 619 or part C of the Individuals with Disabilities Education Act (20 U.S.C. 1419, 1431 et seq.);(iii)services and supports to meet the additional needs of families with children with disabilities or caregivers with disabilities;(iv)nutrition programs, which may include the special supplemental nutrition program for women, infants, and children program under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786) and the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.);(v)educational services, academic tutoring, adult education and literacy services, and workforce development activities, such as activities described in section 134 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174);(vi)self-sufficiency and life management skills training;(vii)mental health services;(viii)peer counseling; and(ix)domestic violence service programs that provide services and treatment to children and their nonabusing caregivers;(4)developing and maintaining leadership roles for the meaningful involvement of parents in the development, operation, evaluation, and oversight of the services provided by the lead entity or community-based providers;(5)providing leadership in mobilizing local public and private resources to support the provision of community-based family strengthening services; and(6)coordinating services with State and local public agencies, community-based nonprofit organizations, and relevant private entities, to promote child, parent, and family well-being, including coordinating services through the development, operation, and expansion of State and local systems to develop a continuum of primary preventive services to strengthen families and to prevent child abuse and neglect.206.Performance measures(a)MeasuresEach lead entity receiving a grant under this title shall collect information on the extent to which the State program carried out under this title meets measures relating to—(1)the effective development, operation, and expansion of community-based family strengthening services that meet the requirements of this title, including the use of systems-building approaches to increase access to such services for diverse populations;(2)the community-based family strengthening services supported under this title and an inventory of the types of such services provided in accordance with section 205 and a description that shall specify whether those services are evidence-based or evidence-informed;(3)the extent to which the lead entity has addressed the unmet needs identified by the inventory required under section 204(b)(1)(C)(i);(4)(A)the involvement of a diverse representation of families in the design, operation, and evaluation of community-based family strengthening services supported by grant funds under this title; and(B)the continued leadership of parents in the ongoing planning, implementation, and evaluation of such community-based family strengthening services supported by grant funds under this title, demonstrated in an implementation plan;(5)the satisfaction among families who received community-based family strengthening services supported by grant funds under this title;(6)the establishment or maintenance of innovative funding mechanisms that blend Federal, State, local, and private funds, and of innovative, interdisciplinary service delivery mechanisms, for the development, operation, expansion, and enhancement of the community-based family strengthening services;(7)the effectiveness of activities conducted under this title in meeting the purposes of the program, demonstrated through the results of evaluation, or the outcomes of monitoring, conducted by the lead entity; and(8)the number of children and families that received community-based family strengthening services funded under this title, including a disaggregated count of families with children with disabilities and families with caregivers with disabilities.(b)ReportsThe lead entity shall submit to the Secretary a report containing the information described in subsection (a). 207.National network for community-based family resource programsFrom the amount appropriated under section 209 for a fiscal year and remaining after the reservation under section 202(b), the Secretary may reserve not more than 5 percent to support the activities of lead entities—(1)to create, operate, and maintain a peer review process;(2)to create, operate, and maintain an information clearinghouse;(3)to fund a yearly symposium on State system change efforts that result from the provision of the community-based family strengthening services;(4)to establish, operate, and maintain a computerized communication system between lead entities; and(5)to contribute to funding State-to-State technical assistance through biannual conferences.208.Rule of constructionNothing in this title shall be construed to prohibit grandparents, kinship care providers, foster parents, adoptive parents, or any other individual, in a parenting role from receiving or participating in services and programs under this title. 209.Authorization of appropriationsThere are authorized to be appropriated to carry out this title $270,000,000 for fiscal year 2022 and such sums as may be necessary for each of fiscal years 2023 through 2027..IIIPublic health approaches to identify and prevent child fatalities and near fatalities due to child abuse and neglect301.Identifying and preventing child fatalities and near fatalities due to child abuse and neglectThe Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.) is amended by adding at the end the following:IIIPublic health approaches to identify and prevent child fatalities and near fatalities due to child abuse and neglect301.PurposeThe purpose of this title is to develop coordinated leadership and shared responsibility at the Federal, State, and local levels to implement data-driven strategies and reforms to prevent child fatalities and near fatalities from occurring in the future through the use of improved collection, reporting, and analysis of all child fatalities and near fatalities due to child abuse and neglect.302.Federal Work Group on Public Health Surveillance of Child Fatalities and near fatalities Due to Child Abuse and Neglect(a)EstablishmentThe Secretary shall establish the Federal Work Group on Public Health Surveillance of Child Fatalities and near fatalities Due to Child Abuse and Neglect (referred to in this section as the Work Group).(b)In general(1)CompositionNot later than 90 days after the date of enactment of the CAPTA Reauthorization Act of 2021, the Secretary shall appoint representatives to the Work Group from the Administration for Children and Families, the Centers for Disease Control and Prevention, the Health Resources and Services Administration, the Department of Justice and other Federal agencies, as the Secretary determines.(2)ConsultationIn carrying out the duties described under subsection (c), the Work Group shall consult with experts determined by the Secretary who meet the qualifications described in section 3(b)(1)(B) of the Protect our Kids Act (Public Law 112–275).(c)DutiesThe Work Group shall—(1)oversee the development of uniform public health data standards that are designed to promote consistent terminology and data collection related to child fatalities and near fatalities due to child abuse and neglect; and(2)examine all Federal data collections related to child fatalities and near fatalities due to child abuse and neglect and make recommendations to the Secretary regarding—(A)how to improve the accuracy, uniformity, and comparability of data regarding child fatalities and near fatalities due to child abuse and neglect within and across States;(B)how to ensure that such data collections are informative and can be effectively utilized by local, State, Federal policymakers and the public to make data-driven decisions to prevent such fatalities and near fatalities; and(C)the purposes and roles of existing data systems, and how such data systems or next-generation data systems should more effectively meet the goals described in subparagraphs (A) and (B).(d)Annual report to SecretaryThe Work Group shall annually prepare a report and submit such report to the Secretary on the activities carried out under subsection (b), including recommendations for improving public health surveillance of child fatalities and near fatalities due to abuse and neglect.303.Grants for State child death review of child abuse and neglect fatalities and near fatalities(a)Program authorizedThe Secretary may award grants or cooperative agreements to States, Indian Tribes, and Tribal organizations for the purposes of assisting such States, Indian Tribes, and Tribal organizations in—(1)supporting child death review programs, including at the local level, in the review of all incidents of child fatalities and near fatalities due to child abuse or neglect, including incidents in which the child was known by, or referred to, the child protective services system;(2)improving data collection and reporting related to child fatalities and near fatalities due to child abuse and neglect, including intrastate and interstate data comparability; and(3)developing coordinated leadership and shared responsibility across State, Tribal, and local public agencies that support children and families to implement data-driven strategies and reforms in order to prevent child fatalities and near fatalities due to child abuse and neglect from occurring in the future.(b)ApplicationA State, Indian Tribe, or Tribal organization desiring a grant or cooperative agreement under subsection (a) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(c)Uses of fundsA State, Indian Tribe, or Tribal organization receiving a grant or cooperative agreement under subsection (a) shall use such funds for the purposes of carrying out the grant program under subsection (a).(d)Reporting(1)State reportingEach State, Indian Tribe, and Tribal organization that receives an award under this subsection shall submit a report to the Secretary, for each fiscal year for which such award is received, at such time, in such manner, and containing such information as the Secretary may require.(2)Secretary’s report to congressThe Secretary shall submit an annual report to the Committee on Health, Education, Labor, and Pensions and the Committee on Appropriations of the Senate and the Committee on Education and Labor and the Committee on Appropriations of the House of Representatives that includes a summary of reports submitted by States, Indian Tribes, and Tribal organizations under paragraph (1) and the Secretary’s recommendations or observations on the challenges, successes, and lessons derived from implementation of the grant program under subsection (a).304.Authorization of appropriationsTo carry out this title, there are authorized to be appropriated $20,000,000 for fiscal year 2022 and such sums as may be necessary for each of the fiscal years 2023 through 2027. .IVPublic health response to infants affected by substance use disorder401.Amending the CAPTA to provide for a public health response to infants affected by substance use disorderThe Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.) is amended by inserting after title III, as added by section 301, the following:IVPublic health response to infants affected by substance use disorder401.PurposeThe purpose of this title is to ensure the safety, permanency, and well-being of infants affected by substance use by supporting States in providing a public health response to infants, mothers, and families by—(1)supporting the health and well-being of infants and their mothers rather than penalizing the family;(2)developing comprehensive family care plans to address the needs of infants, children, and families;(3)increasing access to treatment support and other services for mothers with a substance use disorder and their children, including ensuring that mothers can access necessary prenatal services;(4)supporting mothers and caregivers in building protective factors so that infants are at a low risk of child abuse or neglect;(5)providing access to appropriate screening, assessment, and intervention services for infants affected by substance use disorder, including alcohol use disorder; and(6)improving the capacity of health care professionals, child welfare workers, and other personnel involved in the development, implementation, and monitoring of family care plans.402.Requirements(a)In generalEach State receiving Federal funds under section 106 or section 404 shall have in effect policies and procedures that meet the requirements of this section.(b)DesignationThe Governor of the State shall designate a lead agency to carry out the State's public health response to strengthen families and ensure the safety and well-being of—(1)infants born with, and identified as being affected by, substance use disorder, including alcohol use disorder; and(2)the families and caregivers of such infants.(c)Family care plansAt the same time a State submits a State plan under section 106(b)(1), the lead agency designated by the Governor under subsection (b) shall provide to the Secretary a description of the State’s policies and procedures to ensure the safety and well-being of infants born with, and identified as being affected by, substance use disorder, including alcohol use disorder, and the well-being of the families and caregivers of such infants, including a description of—(1)how the State is implementing and monitoring family care plans, including by—(A)developing family care plans prior to the expected delivery of the infant; and(B)conducting necessary follow up to ensure that families are able to access supports and services, and to ensure the safety and well-being of infants and the caregivers of such infants;(2)the State’s policies and procedures for requiring providers involved in the delivery or care of infants born with, and identified as being affected by, substance use disorder, including alcohol use disorder, to notify the lead agency designated under subsection (b) of the occurrence of such condition in such infants;(3)the State’s policies and procedures to ensure the development of a multi-disciplinary family care plan for the infant born with, and identified as being affected by, substance use disorder, and such infant’s affected family member or caregiver, to ensure the safety and well-being of such infant following release from the care of health care providers, including by—(A)using a family assessment approach to develop each family care plan;(B)addressing, through coordinated service delivery, the health and substance use disorder treatment needs of the infant and affected family member or caregiver; and(C)the development and implementation by the State of monitoring systems regarding the implementation of such plans to determine whether, and in what manner, local entities are providing, in accordance with State requirements, referrals to and delivery of appropriate services for the infant and affected family member or caregiver; and(4)the State’s plan to develop a system for purposes of notifications required by paragraph (2) that is distinct and separate from the system used in the State to report child abuse and neglect, and designed to promote a public health response to infants born with, and identified as being affected by, substance use disorder, including alcohol use disorder, and not for the purpose of initiating an investigation of child abuse or neglect.(d)Special ruleNothing in this section shall be construed to—(1)establish a definition under Federal law of what constitutes child abuse or neglect; or(2)require investigation or prosecution for any illegal action, including a response by the State’s child protective services system.(e)Annual reportThe lead agency of a State designated by the Governor under subsection (b) shall annually work with the Secretary to provide a report that provides the number of infants—(1)identified under subsection (c)(2);(2)for whom a family care plan was developed under subsection (c)(3); and(3)for whom a referral was made for appropriate services, including services for the affected family or caregiver, under subsection (c)(3).403.National technical assistance and reporting(a)Technical assistanceThe Secretary shall provide technical assistance to support States in complying the requirements of section 402(c) that includes—(1)disseminating best practices on implementation of multidisciplinary family care plans;(2)addressing State-identified challenges with developing, implementing, and monitoring family care plans;(3)supporting collaboration and coordination across substance abuse agencies, child welfare agencies, maternal and child health agencies, family courts, and other community partners;(4)supporting State efforts to develop information technology systems to manage family care plans; and(5)providing technical assistance in accordance with the infants with prenatal substance-exposure initiative developed by the National Center on Substance Abuse and Child Welfare.(b)Secretary’s report to CongressThe Secretary shall submit an annual report to the Committee on Health, Education, Labor, and Pensions and the Committee on Appropriations of the Senate and the Committee on Education and Labor, the Committee on Appropriations of the House of Representatives, and the Committee on Energy and Commerce of the House of Representatives that includes, at a minimum, information on—(1)the activities of the Secretary under subsection (a); and(2)the progress of States in developing, implementing, and monitoring family care plans to ensure a public health response to addressing the needs of infants born with, and identified as being affected by, substance use disorder, including alcohol use disorder, and the families of such infants, and as appropriate, recommendations for improving such practices.404.Grant program authorized(a)In generalThe Secretary is authorized to award grants to States for the purpose of assisting maternal and child health agencies, child welfare agencies, public health agencies, mental health agencies, social services agencies, substance abuse agencies, health care facilities with labor and delivery units, and health care providers to facilitate collaboration in developing, updating, implementing, and monitoring family care plans described in section 402(c).(b)Distribution of funds(1)ReservationsOf the amounts made available to carry out subsection (a), the Secretary shall reserve—(A)no more than 3 percent for the purposes described in subsection (g); and(B)no less than 3 percent for grants to Indian Tribes and Tribal organizations to address the needs of infants identified as being affected by substance use disorder, including alcohol use disorder, and their families or caregivers, which, to the extent practicable, shall be consistent with the uses of funds described under subsection (d).(2)Allotments to states and territoriesThe Secretary shall allot the amount made available to carry out subsection (a) that remains after application of paragraph (1) to each State that applies for such a grant, in an amount equal to the sum of—(A)$500,000; and(B)an amount that bears the same relationship to any funds made available to carry out subsection (a) and remaining after application of paragraph (1) and subparagraph (A), as the number of live births in the State in the previous calendar year bears to the number of live births in all States in such year.(3)Ratable reductionIf the amount made available to carry out subsection (a) is insufficient to satisfy the requirements of paragraph (2)(A), the Secretary shall ratably reduce each allotment to a State.(c)ApplicationA State desiring a grant under this subsection shall submit an application to the Secretary at such time and in such manner as the Secretary may require. Such application shall include, at a minimum—(1)a description of—(A)how the lead agency designated under section 402(b) will coordinate with relevant State entities and programs (including maternal and child health providers, the child welfare agency, public health agencies, mental health agencies, the State substance abuse agency, health care facilities with labor and delivery units, health care providers, programs funded by the Substance Abuse and Mental Health Services Administration that provide substance use disorder treatment for women, maternal and child health programs funded by the Health Services Resources Administration, the State Medicaid program, the State agency administering the block grant program under title V of the Social Security Act (42 U.S.C. 701 et seq.), the State agency administering the programs funded under part C of the Individuals with Disabilities Education Act (20 U.S.C. 1431 et seq.), the maternal, infant, and early childhood home visiting program under section 511 of the Social Security Act (42 U.S.C. 711), Early Head Start, the State judicial system, and other agencies, as determined by the Secretary) and any Indian Tribes and Tribal organizations located in the State to develop the application under this subsection and implement the activities under this section;(B)how the State plans to use funds for activities described in subsection (d) for the purposes of meeting the requirements of section 402(c);(C)if applicable, how the State plans to utilize funding authorized under part E of title IV of the Social Security Act (42 U.S.C. 670 et seq.) to assist in carrying out any family care plan, including funding authorized under section 471(e) of such Act for mental health and substance use disorder prevention and treatment services and in-home parent skill-based programs and funding authorized under such section 472(j) for children with a parent in a licensed residential family-based treatment facility for substance use disorder; and(D)the treatment and other services and programs available in the State to effectively carry out any family care plan developed, including identification of needed treatment, and other services and programs to ensure the well-being of young children and their families affected by substance use disorder, such as programs carried out under part C of the Individuals with Disabilities Education Act (20 U.S.C. 1431 et seq.) and comprehensive early childhood development services and programs such as Head Start programs; and(2)an assurance that the State will comply with requirements to refer a child identified as substance-exposed to early intervention services as required pursuant to a grant under part C of the Individuals with Disabilities Education Act (20 U.S.C. 1431 et seq.).(d)Uses of fundsFunds awarded to a State under this subsection may be used for the following activities, which may be carried out by the State directly, or through grants or subgrants, contracts, or cooperative agreements:(1)Improving State and local systems with respect to the development and implementation of family care plans, which—(A)shall address the health and substance use disorder treatment needs of the infant and affected family or caregiver and include parent and caregiver engagement, regarding available treatment and service options and include resources available for pregnant, perinatal, and postnatal women; and(B)may include activities such as—(i)developing policies, procedures, or protocols for the administration or development of evidence-based and validated screening tools for infants who may be affected by substance use disorder, including alcohol use disorder, and pregnant, perinatal, and postnatal women whose infants may be affected by substance use disorder, including alcohol use disorder;(ii)improving assessments used to determine the needs of the infant and family;(iii)improving ongoing case management services;(iv)improving access to treatment services, which may be prior to the pregnant woman’s delivery date;(v)keeping families safely together when it is in the best interest of the child; and(vi)developing the notification pathway as an alternative to a child maltreatment report, as described in subsection 402(c)(2).(2)Establishing partnerships, agreements, or memoranda of understanding between the lead agency and other entities (including health professionals, health care facilities, child welfare professionals, juvenile and family court judges, substance use and mental disorder treatment programs, early childhood education programs, maternal and child health and early intervention professionals (including home visiting providers), peer-to-peer recovery programs such as parent mentoring programs, and housing agencies) to facilitate the successful development and implementation of family care plans, including development of plans prior to the expected delivery of the infant, by—(A)developing a comprehensive, multi-disciplinary assessment and intervention process for infants, pregnant women, and their families who are affected by substance use disorder, including alcohol use disorder, that includes meaningful engagement with, and takes into account the unique needs of, each family and addresses differences between medically supervised substance use, including for the treatment of substance use disorder, including alcohol use disorder;(B)ensuring that treatment approaches for serving infants, pregnant women, and perinatal and postnatal women whose infants may be affected by substance use disorder, including alcohol use disorder, are designed to, where appropriate, keep infants with their mothers during both inpatient and outpatient treatment; and(C)increasing access to all evidence-based medications to treat substance use disorder, including alcohol use disorder, including medications for opioid use disorder approved by the Food and Drug Administration, behavioral therapy, and counseling services for the treatment of substance use disorders, as appropriate.(3)Developing policies, procedures, or protocols in consultation and coordination with health professionals, public and private health care facilities, and substance abuse agencies to ensure that—(A)appropriate notification to the appropriate agency determined by the Governor’s office is made in a timely manner, as required under section 402(c)(2);(B)a family care plan is in place, in accordance with section 402(c)(3) before the infant is discharged from the birth or health care facility; and(C)such health and related agency professionals are trained on how to follow such protocols and are aware of the supports that may be provided under a family care plan.(4)Training health professionals and health system leaders, early intervention professionals, child welfare workers, substance abuse treatment agencies, and other related professionals such as home visiting agency staff and law enforcement in relevant topics, including—(A)the referral and process requirements for notification to the appropriate agency as determined by the Governor when child abuse or neglect reporting is not mandated, including training on how such notification pathway is distinct and separate from the pathway used in the State to report child abuse and neglect;(B)the co-occurrence of pregnancy and substance use disorder, and implications of prenatal exposure;(C)the clinical guidance about treating substance use disorder in pregnant and postpartum women;(D)appropriate screening and interventions for infants affected by substance use disorder, including alcohol use disorder, and the requirements section 402(c); and(E)appropriate multigenerational strategies to address the mental health needs of the parent and child together.(5)Developing and updating systems of technology for improved data collection and monitoring of family care plans, including existing electronic medical records, to measure the outcomes achieved through the family care plans, including monitoring systems to meet the requirements of this title and submission of performance measures.(e)ReportingEach State that receives funds under this section, for each year such funds are received, shall submit a report to the Secretary that includes—(1)the impact of substance use disorder in such State, including with respect to the substance or class of substances with the highest incidence of abuse in the previous year in such State, including—(A)the prevalence of substance use disorder in such State;(B)the aggregate rate of births in the State of infants affected by substance use disorder, including alcohol use disorder (as determined by hospitals, insurance claims, claims submitted to the State Medicaid program, or other records), if available and to the extent practicable;(C)the number and percentage of infants identified, for whom a family care plan was developed, and for whom a referral was made for appropriate services;(D)the number and percentage of family care plans developed prior to the expected delivery of an infant affected by substance use disorder, including alcohol use disorder; and(E)the challenges the State faces in developing, implementing, and monitoring family care plans in accordance with section 402(c);(2)data disaggregated by geographic location, economic status, race and ethnicity, except that such disaggregation shall not be required if the results would reveal personally identifiable information on, with respect to infants identified under section 402(c)—(A)the number who experienced removal associated with parental substance use;(B)the number who experienced removal and subsequently are reunified with parents, and the length of time between such removal and reunification;(C)the number who are referred to community providers without a child protection case;(D)the number who receive services while in the care of their birth parents;(E)the number who receive post-reunification services within 1 year after a reunification has occurred; and(F)the number who experienced a return to out-of-home care within 1 year after reunification.(f)Secretary’s report to CongressThe Secretary shall submit an annual report to the Committee on Health, Education, Labor, and Pensions and the Committee on Appropriations of the Senate and the Committee on Education and Labor, the Committee on Appropriations of the House of Representatives, and the Committee on Energy and Commerce of the House of Representatives that includes the information described in subsection (e) and recommendations or observations on the challenges, successes, and lessons derived from implementation of the grant program.(g)EvaluationThe Secretary shall use the amount reserved under subsection (b)(1)(A) to carry out an independent evaluation to measure the effectiveness of the program assisted under this subsection in—(1)developing comprehensive family care plans to support the needs of infants, children, and families;(2)increasing access to treatment support and other services for mothers with a substance use disorder and their children;(3)providing access to appropriate screening, assessment, and intervention services for infants affected by substance use disorder, including alcohol use disorder; and(4)improving the capacity of health care professionals, child welfare workers, and other personnel involved in the development, implementation, and monitoring of family care plans.405.Authorization of AppropriationsThere are authorized to be appropriated to carry out this title $60,000,000 for fiscal year 2022 and such sums as may be necessary for each of fiscal years 2023 through 2027.. VAdoption Opportunities501.PurposeSection 201 of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5111) is amended—(1)by striking the section heading and inserting the following:201.Purpose;(2)by striking subsection (a); and(3)in subsection (b)—(A)by striking the following:(b)Purpose;(B)in the matter preceding paragraph (1), by striking particularly and all that follows through , by providing and inserting particularly for children facing barriers to adoption, by providing;(C)in paragraph (2), by striking and at the end;(D)in paragraph (3), by striking the period at the end and inserting a semicolon; and(E)by adding at the end the following:(4)support the development and implementation of evidence-based and evidence-informed post-legal adoption services for families that adopt children, in order to increase permanency in adoptive placements; and(5)support the recruitment of racially and ethnically diverse prospective foster and adoptive parents..502.DefinitionsTitle II of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 is amended by inserting after section 201 (42 U.S.C. 5111) the following:202.DefinitionsIn this title:(1)Child facing a barrier to adoptionThe term child facing a barrier to adoption includes an older child, a child who is a racial or ethnic minority, a child with a disability, a child or youth who belongs to a population that is the focus of research efforts authorized under section 404N of the 21st Century Cures Act (42 U.S.C. 283p) and defined in Notice NOT–OD–19–139, issued by the National Institutes of Health on August 28, 2019, and a child with special needs as defined in section 473(c) of the Social Security Act (42 U.S.C. 673(c)).(2)SecretaryThe term Secretary means the Secretary of Health and Human Services..503.Information and servicesSection 203 of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5113) is amended—(1)by striking subsection (a) and inserting the following:(a)Program authorization(1)In generalThe Secretary shall establish an appropriate administrative arrangement to provide a centralized focus for carrying out the provisions of this title and for planning and coordinating all departmental activities affecting adoption and foster care, including—(A)services to facilitate the adoption of children facing barriers to adoption;(B)services to families considering adoption of such children; and(C)post-legal adoption services for families to provide permanent and caring home environments for children who would benefit from adoption.(2)Technical assistanceThe Secretary shall make available such consultant services, on-site technical assistance and personnel, together with payment of appropriate administrative expenses, including salaries and travel costs, as are necessary for carrying out departmental activities described in paragraph (1).;(2)in subsection (b)—(A)in the matter preceding paragraph (1), by striking connection with;(B)in paragraph (1), by striking and prepare and all that follows and inserting the following: “including—(A)training, including the continuous improvement and evaluation of such training, on the provision of mental health supports for adoptive families to promote permanency; and(B)the development of information and education and training materials, regarding adoption, adoption assistance programs, and post-legal adoption services, and dissemination of the materials to all interested parties, public and private agencies and organizations (including hospitals, health care and family planning clinics, and social services agencies), and governmental bodies;; (C)in paragraph (2)—(i)by striking conduct, directly and inserting conduct (directly;(ii)by striking private organizations, ongoing, extensive recruitment efforts and inserting private agencies or organizations) ongoing, extensive public awareness and recruitment efforts;(iii)by striking to promote the adoption of older children, minority children, and children with special needs, develop national public awareness efforts to unite and inserting the following: “to—(A)promote the adoption of children facing barriers to adoption;(B)unite; and(iv)by striking parents, and establish and inserting “parents; and(C)establish;(D)in paragraph (3)—(i)by striking for (A) the and inserting the following “for—(A)the; and(ii)by striking and (B) the and inserting the following “and(B)the;(E)in paragraph (4)—(i)by striking groups and minority groups) and inserting groups and organizations that represent families who are racial or ethnic minorities); and(ii)by striking of minorities and inserting of people who are racial or ethnic minorities;(F)in paragraph (5), by striking corporations and and inserting large and;(G)in paragraph (7)—(i)by striking increase and inserting identify best practices for;(ii)by striking for the recruitment of and inserting to recruit; and(iii)by striking older children and all that follows and inserting children facing barriers to adoption;;(H)in paragraph (8), by striking in order; (I)in paragraph (9)—(i)in the matter preceding subparagraph (A), by striking Special Needs and inserting Children Facing Barriers to;(ii)in subparagraph (A), by inserting people who are racial or ethnic before minorities;(iii)in subparagraph (B), by striking with special needs and inserting facing barriers to adoption; and(iv)by striking subparagraph (D) and inserting the following:(D)identify and disseminate best practices to reduce adoption disruption and dissolution, and increase permanency, including best practices related to pre- and post-legal adoption services;;(J)in paragraph (10)—(i)in the matter preceding subparagraph (A)—(I)by inserting racial or ethnic before minority populations;(II)by striking minority children and inserting children who are racial or ethnic minorities; and(III)by striking minority families and inserting racially and ethnically diverse families; and(ii)in subparagraph (A)—(I)in clause (ii), by striking , including and all that follows and inserting a semicolon;(II)by redesignating clauses (iii) through (ix) as clauses (iv) through (x);(III)by inserting after clause (ii) the following:(iii)developing and using procedures, including family finding strategies, to notify family and relatives when a child enters the child welfare system, and to identify such family and relatives who are willing to adopt or provide a permanent home for such child to improve permanency;;(IV)in clause (vi), as so redesignated, by inserting , including such groups for prospective kinship caregivers before the semicolon;(V)in clause (vii), as so redesignated, by striking training of personnel and inserting training on working with diverse cultural, racial, linguistic, and socioeconomic communities, for;(VI)in clause (vii)(III), as so redesignated, by striking with experience and all that follows and inserting a semicolon;(VII)in clause (ix), as so redesignated, by inserting , including such groups for kinship caregivers before the semicolon; and(VIII)in clause (x), as so redesignated, by striking Act and inserting title; and(K)in paragraph (11)—(i)in the matter preceding subparagraph (A), by inserting Indian Tribes, Tribal organizations, after States,;(ii)in subparagraph (B), by striking and at the end;(iii)in subparagraph (C), by striking the period at the end and inserting ; and; and(iv)by adding at the end the following:(D)procedures to identify and support potential kinship care arrangements. ;(3)in subsection (c)—(A)by striking the subsection header and inserting the following:(c)Services for families adopting children facing barriers to adoption;(B)in paragraph (1), by striking special needs children and inserting children facing barriers to adoption; and(C)in paragraph (2)(G), by inserting , including such parents, children, and siblings in kinship care arrangements before the semicolon;(4)in subsection (d)—(A)by striking the subsection header and inserting the following:(d)Improving placement rate of children in foster care and improving post-Legal adoption support services;(B)in paragraph (1), by inserting including through the improvement of post-legal adoption services, after adoption,;(C)in paragraph (2)—(i)in subparagraph (A)—(I)in clause (i), by inserting , including plans to assess the need for and provide post-legal adoption services in order to improve permanency before the semicolon;(II)in clause (ii), by striking older children and all that follows and inserting children facing barriers to adoption, who are legally free for adoption;; and(III)in clause (iv), by striking section 473 and all that follows and inserting subpart 2 of part B of title IV of the Social Security Act (42 U.S.C. 629 et seq.) and part E of such title IV (42 U.S.C. 670 et seq.).; and(ii)in subparagraph (B)—(I)in clause (i), by striking older children and all that follows through special needs, and inserting children facing barriers to adoption;; and(II)in clause (ii), by striking successful and inserting evidence-based and evidence-informed; and(D)in paragraph (3)—(i)in subparagraph (A)—(I)by striking the first sentence; and(II)in the last sentence, by striking section 205(a) and inserting section 206(a); and(ii)in subparagraph (B), by striking this Act and inserting this title; and(5)in subsection (e)(1), by inserting before the period at the end the following: , such as through the use of an electronic interstate case processing system.504.Studies and reportsSection 204 of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5114) is amended to read as follows: 204.Studies and reports(a)Report on the outcomes of individuals who were adopted from foster careNot later than 2 years after the date of enactment of the CAPTA Reauthorization Act of 2021, the Secretary shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report on research and data regarding—(1)the outcomes of individuals who were adopted from foster care as children; and (2)a summary of the post-adoption services available to families that adopted children from foster care including the extent to which such services are evidence-based or evidence-informed.(b)Report on adoption disruption and dissolution(1)In generalNot later than 18 months after the date of enactment of the CAPTA Reauthorization Act of 2021, the Secretary shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report on children who enter into foster care under the supervision of a State after prior finalization of an adoption or legal guardianship, including adoptions of foster youth and international adoptions. (2)InformationThe Secretary shall include in such report information, to the extent that such information is available through the Adoption and Foster Care Analysis and Reporting System and other data sources, regarding the incidence of adoption disruption and dissolution impacting children described in paragraph (1) and factors associated with such circumstances, including—(A)whether affected individuals received pre- or post-legal adoption services; and (B)other relevant information, such as the age of the child involved..505.Unregulated custody transfersTitle II of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5111 et seq.) is amended—(1)by redesignating section 205 (42 U.S.C. 5115) as section 206; and(2)by inserting after section 204 the following:205.Sense of Congress, technical assistance, and report on unregulated custody transfers(a)Sense of CongressIt is the sense of Congress that—(1)there are challenges associated with adoptions (including the child’s mental health needs and the difficulties many families face in accessing support services) and some families may seek out an unregulated transfer of physical custody of an adoptive child without any formal supervision by child welfare agencies or courts; (2)some adopted children experience trauma, and the disruption and placement in another home due to such a transfer may contribute to additional trauma and instability for such children;(3)unregulated custody transfers may not include certain safety measures that are required as part of formal adoption proceedings;(4)child welfare agencies and courts may be unaware of the placement of children through unregulated custody transfers and, as a result, may not conduct assessments on children’s safety and well-being in such subsequent placements;(5)the lack of such assessments may result in the placement of children in homes in which the children may be exposed to unsafe environments;(6)the caregivers with whom a child is placed through an unregulated custody transfer may have no legal responsibility with respect to such child and may not have complete records, including the child’s birth, medical, or other records, with respect to such child;(7)a child adopted through intercountry adoption may be at risk of not acquiring United States citizenship if an unregulated custody transfer occurs before the adoptive parents complete all necessary steps to finalize the adoption of such child;(8) unregulated custody transfers pose significant challenges for children who experience such transfers; and(9)the Department of Health and Human Services should support States in preventing, identifying, and responding to unregulated custody transfers, including of adopted children.(b)Technical assistance and public awarenessThe Secretary, in coordination with the heads of other relevant departments of the Federal Government—(1)shall improve public awareness related to preventing adoption disruption and dissolution, including preventing unregulated custody transfers of adopted children; and(2)in carrying out paragraph (1), may update Federal resources, including internet websites, to provide—(A)employees of State, local, and Tribal agencies that provide child welfare services with education and training materials related to preventing, identifying, and responding to unregulated custody transfers; and(B)families with information on post-legal adoption services from State, local, and private resources to promote child permanency.(c)Report to Congress(1)In generalNot later than 1 year after the date of enactment of the CAPTA Reauthorization Act of 2021, the Secretary, in consultation with the Secretary of State, shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Finance of the Senate, the Committee on Education and Labor of the House of Representatives, and the Committee on Ways and Means of the House of Representatives, a report on unregulated custody transfers of children, including of adopted children.(2)ElementsThe report required under paragraph (1) shall include—(A)information on the causes, methods, and characteristics of unregulated custody transfers, including the use of social media and the internet;(B)information on the effects of unregulated custody transfer on children, including the effects of the lack of assessment of a child’s safety and well-being by social services agencies and courts due to such unregulated custody transfer;(C)data on the prevalence of unregulated custody transfers within each State and across all States; and(D)recommended policies for preventing, identifying, and responding to unregulated custody transfers, including of adopted children, that include—(i)suggested changes or updates to Federal and State law to address unregulated custody transfers;(ii)suggested changes or updates to child protection practices to address unregulated custody transfers; and(iii)methods of providing to the public information regarding adoption and child protection..506.Authorization of appropriationsSection 206 of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5115) is amended to read as follows:206.Authorization of appropriations(a)In generalThere are authorized to be appropriated $50,000,000 for fiscal year 2022 and such sums as may be necessary for each of fiscal years 2023 through 2027 to carry out programs and activities authorized under this title.(b)AllocationNot less than 35 percent and not more than 50 percent of the funds appropriated under subsection (a) shall be allocated for activities under subsections (b)(10) and (c) of section 203.(c)AvailabilityFunds appropriated pursuant to authorizations in this title shall remain available until expended for the purposes for which the funds were appropriated..